            Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 1 of 56



HCDistrictclerk.com          JAFF, RAMAZAN vs. NAUTILUS INSURANCE                                    6/18/2021
                             COMPANY
                             Cause: 202127728   CDI: 7   Court: 269

APPEALS
No Appeals found.

      STATMENTS
COST STAT1MENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                               CURRENT PRESIDING JUDGE
File Date                      5/10/2021                   Court           th
                                                                        269
                                                                        269th
Case (Cause) Location                                      Address      201 CAROLINE (Floor: 13)
                                                                        HOUSTON, TX 77002
Case (Cause) Status            Active - Civil
                                                                        Phone:7133686370
Case (Cause) Type              OTHER CIVIL
                                                           JudgeName    CORY SEPOLIO
Next/Last Setting Date         N/A
                                                           Court Type   Civil
Jury Fee Paid Date             5/10/2021



ACTIVE PARTIES
Name                                            Type                                       Post Attorney
                                                                                           Jdgm
JAFF, RAMAZAN                                   PLAINTIFF - CIVIL                                  SIGMAN,
                                                                                                   RENE
                                                                                                   MICHELLE

NAUTILUS INSURANCE COMPANY                      DEFENDANT - CIVIL                                  ARNOLD,
                                                                                                   GEORGE
JAFF, CHONG (DBA LONG POINT PLAZA)              PLAINTIFF - CIVIL                                  SIGMAN,
                                                                                                   RENE
                                                                                                   MICHELLE

LONG POINT PLAZA                                PLAINTIFF - CIVIL                                  SIGMAN,
                                                                                                   RENE
                                                                                                   MICHELLE
                                                   EXHIBIT
                                                         A
                                                                                                        Page 1 of 3
            Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 2 of 56


WILCOX, BRYANT                                DEFENDANT - CIVIL

CRC INSURANCE SERVICES-SCU-DALLAS             DEFENDANT - CIVIL

SEDGWICK CLAIMS MANAGEMENT SERVICES           DEFENDANT - CIVIL                                          WILKIN,
INC                                                                                                      BRUCE
                                                                                                         RAMSEY

EMBRY, PATRICK                                DEFENDANT - CIVIL                                          WILKIN,
                                                                                                         BRUCE
                                                                                                         RAMSEY

NAUTILUS INSURANCE COMPANY MAY BE             REGISTERED AGENT
SERVED BY SERVING THEIR AGENT
SEDGWICK CLAIMS MANAGEMENT SERVICES           REGISTERED AGENT
INC MAY BE SERVED BY SERVING ITS

CRC INSURANCE SERVICES, INC. D/B/A SCU        DEFENDANT - CIVIL



INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date  Description                         Order      Post Pgs Volume Filing                     Person
                                          Signed     Jdgm     /Page Attorney                    Filing
6/17/2021    ANSWER ORIGINAL PETITION                      0                 NESBITT, PAUL K.   CRC INSURANCE
                                                                                                SERVICES, INC. D/B/A
                                                                                                SCU
6/11/2021    ANSWER ORIGINAL PETITION                      0                 WILKIN, BRUCE      SEDGWICK CLAIMS
                                                                             RAMSEY             MANAGEMENT
                                                                                                SERVICES INC
6/11/2021    ANSWER ORIGINAL PETITION                      0                 ARNOLD, GEORGE     NAUTILUS
                                                                                                INSURANCE
                                                                                                COMPANY

6/11/2021    ANSWER ORIGINAL PETITION                      0                 WILKIN, BRUCE      EMBRY, PATRICK
                                                                             RAMSEY

5/10/2021    JURY FEE PAID (TRCP 216)                      0

5/10/2021    ORIGINAL PETITION                             0                 SIGMAN, RENE       JAFF, CHONG (DBA
                                                                             MICHELLE           LONG POINT PLAZA)

5/10/2021    ORIGINAL PETITION                             0                 SIGMAN, RENE       JAFF, RAMAZAN
                                                                             MICHELLE

5/10/2021    ORIGINAL PETITION                             0                 SIGMAN, RENE       LONG POINT PLAZA
                                                                             MICHELLE



SERVICES
Type  Status                 Instrument Person       Requested Issued Served Returned Received Tracking Deliver
                                                                                                        To
CITATION SERVICE ISSUED/IN ORIGINAL     WILCOX,      5/10/2021   5/10/2021                                73868888   E-MAIL
(NON-     POSSESSION OF    PETITION     BRYANT
RESIDENT) SERVING AGENCY
     40634 N PANTHER CREEK TR ANTHEM AZ 85086

CITATION SERVICE         ORIGINAL       CRC          5/10/2021   5/10/2021 5/24/2021                      73868889   E-MAIL
         RETURN/EXECUTED PETITION       INSURANCE
                                        SERVICES-
                                        SCU-DALLAS
     7557 RAMBLER RD SUITE 300 LOCKBOX 24 DALLAS TX 75231

CITATION SERVICE         ORIGINAL       EMBRY,       5/10/2021   5/10/2021 5/21/2021                      73868899   E-MAIL
         RETURN/EXECUTED PETITION       PATRICK
     14811 BRONZE FINCH DR CYPRESS TX 77433




                                                                                                                Page 2 of 3
           Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 3 of 56


CITATION SERVICE          ORIGINAL           NAUTILUS    5/10/2021          5/10/2021 5/19/2021                        73868900     E-MAIL
(NON-     RETURN/EXECUTED PETITION           INSURANCE
RESIDENT)                                    COMPANY
                                             MAY BE
                                             SERVED BY
                                             SERVING
                                             THEIR AGENT
     7233 E BUTHERUS DR SCOTTSDALE AZ 85260

CITATION SERVICE         ORIGINAL            SEDGWICK     5/10/2021         5/10/20215/21/2021
                                                                            5/10/2021 5/21/2021                        73868902     E-MAIL
         RETURN/EXECUTED PETITION            CLAIMS
                                             MANAGEMENT
                                             SERVICES INC
                                             MAY BE
                                             SERVED BY
                                             SERVING ITS
     211 E 7TH ST SUITE 620 AUSTIN TX 78701



DOCUMENTS
Number          Document                                                                                  Post Date           Pgs
                                                                                                          Jdgm
96410071        CRC Insurance Services, Inc.'s Original Answer                                                 06/17/2021     8
96299226        Defendants Sedgwick Claims Management Services, Inc. and Patrick Embry's Original              06/11/2021     6
                Answer
                Defendants Sedgwick Claims Management Services, Inc. and Patrick Embry's Original              06/11/2021
                Answer
96313995        Defendant Nautilus Insurance Company's Verified Original Answer to Plaintiffs' Original        06/11/2021     4
                Petition and Plea in Abatement

96040334        Affidavit of Service                                                                           05/26/2021     1
96023464        Return of Service                                                                              05/25/2021     1
95972437        Return of Service                                                                              05/21/2021     1
95973380        Return of Service                                                                              05/21/2021     1
95740896        PLAINTIFFS' ORIGINAL PETITION                                                                  05/10/2021     31
                PLAINTIFFS' ORIGINAL PETITION                                                                  05/10/2021
95752609        eIssue:
                elssue: CITATION NON-RESIDENT                                                                  05/10/2021     2

95752625        eIssue:
                elssue: Citation                                                                               05/10/2021     2

95752638        eIssue:
                elssue: Citation                                                                               05/10/2021     2

95752657        eIssue:
                elssue: CITATION NON-RESIDENT                                                                  05/10/2021     2

95752674        eIssue:
                elssue: Citation                                                                               05/10/2021     2




                                                                                                                             Page 3 of 3
     Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 4 of 56
                                                                                                          5/8/2021 8:46 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 53251774
                                                                                                        By: Maria Rodriguez
                                                                                                Filed: 5/10/2021 12:00 AM

                                    CAUSE NO.

     RAMAZAN JAFF and                                            IN THE DISTRICT COURT OF
     CHONG JAFF
     DBA LONG POINT PLAZA

            Plaintiffs,

     v.                                                               HARRIS COUNTY, TEXAS

     NAUTILUS INSURANCE COMPANY,
     BRYANT WILCOX,
     CRC INSURANCE SERVICES
     - SCU - DALLAS,
     SEDGWICK CLAIMS
     MANAGEMENT SERVICES, INC.,
     PATRICK EMBRY

            Defendants.                                                 TH   JUDICIAL DISTRICT


                             PLAINTIFFS' ORIGINAL PETITION


TO THE HONORABLE JUDGE:

          COME NOW, Ramazan Jaff and Chong Jaff DBA Long Point Plaza ("Plaintiffs"), and

file this Plaintiffs' Original Petition, complaining of Nautilus Insurance Company ("Nautilus"),

Bryant Wilcox ("Wilcox"), CRC Insurance Services — SCU — Dallas ("SCU"), Sedgwick Claims

Management Services, Inc. ("Sedgwick"), and Patrick Embry ("Embry") (at times referenced

herein as "Defendants"), and for cause of action, Plaintiffs would respectfully show this Honorable

Court the following:

                                DISCOVERY CONTROL PLAN

1.        Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case stems from an insurance dispute arising out of a severe hail

and windstorm on or about May 9, 2019, which severely damaged Plaintiffs' Property in Houston,


                                                1
     Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 5 of 56




Texas. This dispute involves complex issues stemming from violations of the Texas Insurance

Code and the insurance policy at issue. The parties will be involved in detailed discovery

concerning claims handling practices, denial and payment of claims, including Plaintiffs' claim,

and the systematic approach by Nautilus and its adjusters in handling these types of property

claims.

                                              PARTIES

2.        Plaintiffs Ramazan Jaff and Chong Jaff DBA Long Point Plaza own and operate a

commercial building in Houston, Harris County, Texas.

3.        Defendant Nautilus is an insurance company engaging in the business of insurance in the

State of Texas. This Defendant may be served by serving their agent for service of process, Thomas

M. Kuzma, 7233 E Butherus Dr., Scottsdale, Arizona 85260, who is authorized to accept service

on behalf of Nautilus Surplus Lines Insurance Company.

4.        Defendant Bryant Wilcox is an individual residing in and domiciled in the State of Arizona

and at all times material to the allegations in this petition has done business in the State of Texas

as an adjuster. This Defendant may be served personally with service of process at his residence

at 40634 N. Panther Creek Tr., Anthem, Maricopa County, Arizona 85086.

5.        Defendant SCU is an insurance agency doing business in the State of Texas. This

Defendant may be served at its principal place of business at 7557 Rambler Rd., Suite 300, Lock

Box 24, Dallas, Texas 75231.

6.        Defendant Sedgwick Claims Management Services, Inc. is a third-party adjusting

company engaging in the business of insurance adjusting in the State of Texas. This Defendant

may be served by serving its agent for service of process, Corporation Service Company D/B/A

CSC-Lawyers Inco, 211 E. 7th St., Suite 620, Austin, Travis County, Texas, who is authorized to



                                                  2
     Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 6 of 56




accept service on behalf of Sedgwick Claims Management Services, Inc.

7.      Defendant Patrick Embry is an individual residing in and domiciled in the State of Texas

and at all times material to the allegations in this petition has done business in the State of Texas

as an adjuster. This Defendant may be served personally with service of process at his residence

at 14811 Bronze Finch, Dr., Cypress, Harris County, Texas 77433.

                                          JURISDICTION

8.      The Court has jurisdiction over this cause of action because the amount in controversy is

within the jurisdictional limits of the Court. Plaintiffs are seeking monetary relief over $1,000,000.

Plaintiffs reserve the right to amend their petition during and/or after the discovery process.

9.      The Court has jurisdiction over Defendant Nautilus because this Defendant is an insurance

company that engages in the business of insurance in the State of Texas, and Plaintiffs' causes of

action arise out of this Defendant's business activities in the State of Texas.

10.     The Court has jurisdiction over Defendant Wilcox because this Defendant engages in the

business of adjusting insurance claims in the State of Texas, and Plaintiffs' causes of action arise

out of this Defendant's business activities in the State of Texas.

11.     The court has jurisdiction over Defendant SCU because this Defendant is an insurance

agent that engages in the business of issuing insurance policies in the State of Texas, and the

Plaintiffs' causes of action arise out of this Defendant's business activities in the State of Texas.

12.     The court has jurisdiction over Defendant Sedgwick because this Defendant is an adjusting

company that engages in the business of adjusting in the State of Texas, and the Plaintiffs' causes

of action arise out of this Defendant's business activities in the State of Texas.




                                                  3
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 7 of 56




13.      The Court has jurisdiction over Defendant Embry because this Defendant engages in the

business of adjusting insurance claims in the State of Texas, and Plaintiffs' causes of action arise

out of this Defendant's business activities in the State of Texas.

                                              VENUE

14. Venue is proper in Harris County, Texas, because the insured property is located in Harris

      County, Texas. TEX. CIV. PRAC. & REM. CODE §15.032.

                                              FACTS

15.      Plaintiffs are the owners of a Commercial General Liability Insurance Policy (the

"Policy"), issued by Nautilus and SCU to insure their property located at 8561 Long Point Rd.,

Houston, Texas 77055 (the "Property").

16.      On or about May 9, 2019 Plaintiffs' commercial property sustained damage as a result of

a severe wind and hailstorm which resulted in damage to the Plaintiffs roof, exterior, and interiors

of the property. When Plaintiffs were able to view the aftermath of the wind and hailstorm, they

found damage to the property inside multiple stores located within the property, due to the damage

caused by the storm. Specifically, but not limited to, damage to the roof, exterior elevations of the

building, and interior water damage in some of the units. The punctures and hail damage to the

roof from the May 2019 storm caused water damage to the decking and ultimately saturated the

roof, leading to the interior damage in multiple stores.

17.      Plaintiffs promptly informed Nautilus of the damages to their Property and filed a claim

("Claim"). Nautilus then assigned Sedgwick to adjust the claim on its behalf. Sedgwick assigned

Defendant Patrick Embry to adjust the claim on behalf of Nautilus and SCU.

18.      On or about May 12, 2019, All-American Roofing obtained a hail impact report. The report

indicated that there was golf ball sized hail where the Property is located and warned that "People



                                                 4
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 8 of 56




and animals outdoors will be injured. Expect damage to roofs, siding, windows, and vehicles."

Multiple trained spotters in the area reported hail up to 2.5 inches in diameter according to the

report.

19.       On June 26, 2019, Defendant Embry of Sedgwick submitted an estimate from the

inspection of the property. Embry adjusted the damages on the claim for an RCV Value of

$6,108.29, which is far from adequate enough to repair the damages to Plaintiffs property as a

result of the hailstorm. Embry erroneously did not account for the damage of the roof in his

estimate, leaving damage to Plaintiffs roof completely out.

20.       On or about June 6, 2019, Chuck Kersten with All-American Roofing submitted an

estimate for the damage to Plaintiffs Property. AAR also sent a photo report that shows damage to

the Plaintiffs Property. The Photo report by Kersten shows hail damage to the roof identified by

Sedgwick. At one location on the roof Defendant Embry identifies seven hail impacts in one test

square. The photo report also shows the saturated decking in the core samples taken and hail

damage to many of pieces of equipment on the roof. As a result of the wind and hailstorm, AAR' s

estimate accounted for damage to the roof, HVAC, exterior, signage, and interior for an RCV of

$365,054.44.

21.       On August 1, 2019, an on-site inspection was conducted by Stephens, the second of the

property. Despite the findings from the inspection acknowledging hail fall at the property, the

Stephens inspection notes physical evidence of impact damage to the structure, but tries and allude

that the size of the hail was not big enough to cause damage. The engineer notes irregular granule

loss on the bitumen roofing but attributes it to bonding failure, algae accumulation, drainage

deficiencies, and historical heat blisters. Almost every picture is accompanied with a comment that

the damage is either cosmetic or mechanical in nature. The inspection goes on to state that there



                                                5
   Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 9 of 56




was no damage caused by the storm even though the report states there was "random circular areas

of missing granules, spatter marks, and indentations" found on the property. The Inspection also

showed that there were hail impacts that removed granules from the roof Stephens was not able to

enter the building to observe the interior damage but still comes to the conclusion that the water

intrusion could not be from the storm.

22.     On or about August 14, 2019, Stephens submitted its report. In its report, Stephens,

incorrectly states that there was no damage from the wind or hailstorm on May 9, 2019. The report

that is submitted contradicts itself multiple times, claiming that there was no hailfall in the area of

the property that was large enough to cause damage, while going on to say that there were trained

spotters who reported up to 2.5 inches of hail in the area. There is no question that Stephens lived

up to its reputation and provided a biased report, which was a product of an outcome-oriented

investigation geared toward finding no storm damage.

23.     On September 18, 2019, Defendant Wilcox sent a denial letter to Plaintiffs on behalf of

Defendant Nautilus. In his letter, Defendant Wilcox mentions that a site inspection was done by

Defendant Embry who suggested an engineering firm inspect the property. Wilcox cites to

provisions of the policy to falsely deny coverage. Wilcox specifically states that "The policy

excludes coverage for damage that is the result of wear and tear, deterioration, or faulty,

inadequate, or defective workmanship or maintenance. Furthermore, the policy does not provide

coverage for interior rain water damage unless the roof or exterior wall first sustains damage

caused by a covered cause of loss that allows the rain water to enter the building, which was not

found here." Wilcox relied on Embry's estimate to adjust the claim for damages below the

deductible value. Wilcox also attached the estimate made by Embry.

24.    On or about March 6, 2020, Plaintiffs hired Public Adjuster, James Howard, to help assist



                                                  6
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 10 of 56




with the claim. The Public Adjuster used Chuck Kersten with All-American Roofing to help

investigate the claim on behalf of Plaintiffs.

25.    On May 21, 2020, Building Works International (BWI) conducted a rooftop inspection of

the property with AAR and CASA Engineering. The roof was surveyed using a capacitance type

moisture meter. Upon calibrating the tool with the roof, it became apparent the roof was reading

100% wet over extremely large portions of the roof.

26.    On July 31, 2020 BWI surveyed the roof by means of a visual inspection. During the

inspection of the roof, three different test squares were marked off and a number of obvious hail

penetrations were identified. Also on site was CASA Engineering, which performed its Roof

Damage assessment as well.

27.    On August 8, 2020 the Tramex RWS was revisited by BWI as an extra measure to verify

the previous results. The meter was re-calibrated and the roof scanned a second time. The readings

were duplicating the previous measurements, approximately 80% were identical or showed a

higher saturation, showing the roof, was indeed saturated over a substantially large area. A thermal

photo report was also made on the same day, confirming the roof saturation levels.

28.    On August 19, 2020, CASA Engineering produced the report from the previous inspection

on July 31, 2020. In the report CASA confirms there were hail dents and spatter present on multiple

parts of the roof. There was also extensive granule loss from hail strikes that were documented as

well, which showed exposed fibers from the impacts. CASA also contests Stephens opinion that

the granule damage was from heat blisters and provides evidence that the granule loss is from hail

impacts. The CASA report also shows that hailfall that impacted the roof was over 1 inch in

diameter, which is evident in the granule loss. CASA states that the whole roof needs to be replaced

because granule loss is actually a structural damage that diminishes the integrity of the roof



                                                 7
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 11 of 56




structure.

29.    On September 20, 2020, Building Works International completed a Forensics Report on

behalf of Plaintiffs, stemming from the previous inspection. Jeff Elrod completed a roof condition

survey, capacitance testing, and infrared testing. BWI's report states that the hail size in the area

at the time of the storm ranged from 1.75 inches to 2.5 inches. The report concludes that there was

clear evidence of hail impacts on the roof of the building. Elrod and BWI concluded that "The

damage is extensive and covers the bulk of the roof area. It will not be possible to spot repair or to

select areas to patch as this entire roof has been damaged and code from the IBC requires new

roofing."

30.    After months of frustration, Plaintiffs hired Merlin Law Group to assist with the resolution

of the claim.

31.    From the procedural and factual background of this claim, it appears that the adjusters

assigned by Nautilus and SCU were either improperly trained by Nautilus and SCU or failed to

perform a thorough and reasonable investigation of the Claim. Nautilus and SCU relied upon the

substandard investigations to adjust the Claim. Despite this, Nautilus and SCU have yet to accept

responsibility and has failed to provide sufficient payment of damages for the Plaintiffs' Claim.

Plaintiffs incurred significant damages to the Property and such damages were undervalued, under-

scoped and all together overlooked.

32.    Plaintiffs' roof, gutters, walls, signs, ceilings, and several other areas of their Property,

were damaged to the extent the items required and should have been approved by Nautilus and

SCU to receive repairs. Nautilus and SCU failed to allow adequate funds to cover the cost of

repairs to all the damages sustained.

33.    Nautilus and SCU personnel failed to thoroughly review and properly oversee the work of



                                                  8
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 12 of 56




their assigned adjusters, ultimately approving an improper adjustment and an inadequate, unfair

settlement of Plaintiffs' Claim. As a result of this unreasonable investigation, Plaintiffs were

wrongfully denied payment and suffered damages.

34.     It is clear from these facts that Nautilus and SCU set out to deny and/or underpay Plaintiffs'

properly covered damages. Nautilus and SCU failed to provide full coverage for the damages

sustained by Plaintiffs, and under-scoped and undervalued the damages, thus denying adequate

and sufficient payment to Plaintiffs.

35.     As a result of this unreasonable investigation by Nautilus and SCU, the Claim was

improperly adjusted. The mishandling of the Claim has also caused a delay in Plaintiffs' ability to

fully repair the property. To this date, Plaintiffs have yet to receive full payment under the

insurance policy.

36.     Attributing to Nautilus and SCU's failure in accepting the adjusters' various unreasonable

and unrealistic evaluations of damages, was Nautilus and SCU's further failure to adequately train

and/or supervise the investigations conducted by Slomiany, Embry, Mathis, and Jenny, which

resulted in the overall improper handling of Plaintiffs' Claim. Additionally, Nautilus and SCU's

inside claims personnel failed to thoroughly review and properly oversee the work of these

assigned claims representatives and adjusters, and ultimately approved an improper adjustment of

and an inadequate, unfair settlement of Plaintiffs' Claim. As a result of Defendant's

misrepresentations, wrongful acts, and omissions set forth above and further described herein,

Plaintiffs have yet to receive full payment under the policy which has caused significant delay in

Plaintiffs' ability to fully repair their property. At this point, Plaintiffs were left with little choice

but to retain the services of the law firm whose signatures appear below.

37.     With regard to Nautilus and SCU's handling of Plaintiffs' Claim, it failed to perform its



                                                    9
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 13 of 56




contractual duties to adequately compensate Plaintiffs under the terms of the Policy. Specifically,

Nautilus and SCU refused to pay the full proceeds of the Policy, although due demand was made

for proceeds to be paid in an amount sufficient to cover the damaged Property, and all conditions

precedent to recovery upon the Policy had been carried out and accomplished by Plaintiffs.

Nautilus and SCU's conduct constitutes a breach of the insurance contract between Nautilus and

SCU and Plaintiffs. Over a century ago, Justice Learned Hand wrote: "[a] contract is an obligation

attached by the mere force of law to certain acts of the parties, usually words, which ordinarily

accompany and represent a known intent." Hotchkiss v. Nat'l City Bank, 200 F. 287, 293 (S.D.N.Y.

1911). Simply stated, the insurance policy in effect between Plaintiffs and Nautilus and SCU is a

contract wherein the insurance company, Nautilus and SCU, offers to provide insurance coverage

and services associated therewith in exchange for the policyholder's payment of annual premiums

in consideration of the contract. Texas law recognizes a cause of action for breach of contact.

Pursuant to Texas law, either party to the contract can initiate legal action against the other party

for violations of that contract that causes damages. A breach of contract claim is distinct and

independent from a tort claim such as a breach of the duty of good faith and fair dealing or a

violation of statutory or other extra-contractual claims. Tort and contract claims are separate and

independent, yet they are factually interwoven, and the same evidence is often admissible on both

types of claims in an insurance policy.

38.    From and after the time Plaintiffs' Claim was presented to Nautilus and SCU, the liability

of Nautilus and SCU to pay the full Claim in accordance with the terms of the Policy was

reasonably clear. However, to this day, Nautilus and SCU has refused to pay Plaintiffs in full,

despite there being no basis whatsoever on which a reasonable insurance company would have

relied to deny full payment.



                                                 10
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 14 of 56




39.     Nautilus and SCU's conduct constitutes not only a breach of contract but also constitutes

a breach of the common law duty of good faith and fair dealing owed to Plaintiffs as insureds in

an insurance contract. "Good faith and fair dealing" is defined as the degree and diligence for

which a man of ordinary care and prudence would exercise in the management of his own business.

Arnold v. Nat'l Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex. 1987). The concept of good faith

and fair dealing in an insurance context is based in large part on the parties' special relationship

formed from the parties' "unequal bargaining power." Insurers, like Nautilus and SCU, have the

ability to more easily take advantage of policyholders like Plaintiffs, due to an insurer's exclusive

control over the evaluation, processing, and denial of claims. This unlevel playing field between

an insurer and its policyholders further justifies the imposition of a common-law duty on insurers

to deal fairly and in good faith with their policyholders which Nautilus and SCU breached in failing

to deal fairly and in good faith with Plaintiffs.

40.    Nautilus and SCU's conduct also constitutes the commission of a tort for its violation of

the Texas Insurance Code. Here, in Texas, the vast majority of insurance policies, including

Nautilus and SCU's Policy contract with Plaintiffs, do not contain provisions to account for an

insurance company's and/or its representatives' (potentially improper) tort acts or omissions

undertaken through their handling of a claim. It cannot be denied that such conduct has a

detrimental effect on policyholders, like Plaintiffs here, when a claim is unnecessarily drawn out

and then ends with a poor result. To account for such tortious acts and omissions that fall outside

the four-corners of the contract/policy language (but nonetheless affect the claim and/or

detrimentally harm the policyholder), the Texas Legislature specifically created and enacted the

Texas Insurance Code to protect consumers and regulate insurance professionals, like Nautilus and

SCU. Chapters 541 and 542 of the Texas Insurance Code include duties and obligations that any



                                                    11
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 15 of 56




person or entity engaged in the business of insurance in Texas must follow. Those duties and

obligations are wholly independent of those to which an insurer may be contractually responsible.

Specifically, Chapter 541 of the Texas Insurance Code states that, "the purpose of this chapter is

to regulate trade practices in the business of insurance by: (1) defining or providing for the

determination of trade practices in this state that are unfair methods of competition or unfair or

deceptive acts or practices; and (2) prohibiting those trade practices." Chapters 541 and 542 of the

Texas Insurance Code describe various claims settlement practices, among extensive other rules

and requirements that anyone conducting the business of insurance in Texas must not engage in or

undertake. Insurance policies in Texas, such as Plaintiffs' Policy with Nautilus and SCU, which

gives rise to a breach of contract claim, are silent as to these statutory provisions which give rise

to a tort claim. These two bodies of law (contract and tort) are entirely independent areas of the

law with independent issues, and with unique causes of action and damages, yet factually

intertwined.

41.    Nautilus and SCU committed a tort when they violated the Texas Insurance Code by

misrepresenting to Plaintiffs that the damage to their Property was not covered under the Policy,

even though the damage was caused by a covered occurrence. Nautilus and SCU further committed

a tort when they violated the Texas Insurance Code by continually undervaluing and under-scoping

the damages Plaintiffs incurred. Nautilus and SCU's misrepresentations caused Plaintiffs to suffer

"actual damages" which, under the Insurance Code, are those recoverable at common law and

which include benefit-of-the-bargain damages, commonly referred to as "policy benefits." These

damages signify the difference of the value represented and the value received. Nautilus and SCU's

conduct as described above and herein, constitutes a violation of Section 541.060(a)(1) of the

Texas Insurance Code, Unfair Settlement Practices. See TEX. INS. CODE § 541.060(a)(1).



                                                12
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 16 of 56




42.    Policyholders, like Plaintiffs, can recover actual damages which are the "policy benefits"

for extra-contractual claims such as Chapter 541 violations under the Texas Insurance Code and

for commission of other bad faith claims. Plaintiffs, therefore, are entitled to recover policy

benefits which are the actual damages for Nautilus and SCU's violation of this section of the Texas

Insurance Code. Id.

43.    Nautilus and SCU also failed to make an attempt to settle Plaintiffs' Claim in a fair manner,

although it was aware of its liability to Plaintiffs under the Policy. Nautilus and SCU's conduct

constitutes a violation of Section 541.060(a)(2)(A) of the Texas Insurance Code, Unfair Settlement

Practices. See TEx. INS. CODE § 541.060(a)(2)(A). Nautilus and SCU's conduct caused Plaintiffs

to lose policy benefits to which they were entitled, and which should have been paid initially, in

full, by Nautilus and SCU but were not. Plaintiffs, therefore, are entitled to recover policy benefits

as actual damages for Nautilus and SCU's violation of this section of the Texas Insurance Code.

Id.

44.    In addition, Nautilus and SCU failed to explain to Plaintiffs the reasons for its offer of an

inadequate settlement and failed to explain the reason why full payment was not being made.

Furthermore, Nautilus and SCU neither communicated that any future settlements or payments

would be forthcoming to pay for the entire losses covered under the Policy, nor did it provide any

explanation for the failure to adequately settle Plaintiffs' Claim. Nautilus and SCU's conduct is a

violation of Section 541.060(a)(3) of the Texas Insurance Code, Unfair Settlement Practices. See

TEx. INS. CODE § 541.060(a)(3). Nautilus and SCU's conduct caused Plaintiffs to lose policy

benefits to which they were entitled, and which should have been paid initially by Nautilus and

SCU. Plaintiffs, therefore, are entitled to recover policy benefits as actual damages for Nautilus

and SCU's violation of this section of the Texas Insurance Code. Id.



                                                 13
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 17 of 56




45.    Furthermore, Nautilus and SCU failed to affirm or deny coverage of Plaintiffs' Claim

within a reasonable time. Specifically, Plaintiffs did not receive timely indication of acceptance or

rejection, regarding their full and entire Claim, in writing from Nautilus and SCU. Nautilus and

SCU's conduct constitutes a violation of Section 541.060(a)(4) of the Texas Insurance Code,

Unfair Settlement Practices. See TEx. INS. CODE § 541.060(a)(4). Nautilus and SCU's conduct

caused Plaintiffs to lose policy benefits to which they were entitled, and which should have been

paid initially by Nautilus and SCU but were not paid. Plaintiffs, therefore, are entitled to recover

policy benefits as actual damages for Nautilus and SCU's violation of this section of the Texas

Insurance Code. Id.

46.    Finally, Nautilus and SCU, refused to fully compensate Plaintiffs under the terms of the

Policy, and further failed to conduct a reasonable investigation. Specifically, Nautilus and SCU

performed an outcome-oriented investigation of Plaintiffs' Claim, which resulted in an unfair and

inequitable evaluation of Plain tiffs' losses on the Property. Nautilus and SCU's conduct

constitutes a violation of Section 541.060(a)(7) of the Texas Insurance Code, Unfair Settlement

Practices. See TEX. INS. CODE § 541.060(a)(7). Thus, Nautilus and SCU's conduct caused Plaintiffs

to lose policy benefits to which they were entitled, and which should have been paid initially, in

full, by Nautilus and SCU. Plaintiffs, therefore, are entitled to recover policy benefits as actual

damages for Nautilus and SCU's violation of this section of the Texas Insurance Code. Id.

47.    After receiving notice of Plaintiffs' Claim, Nautilus and SCU failed to meet its obligations

under the Texas Insurance Code regarding timely acknowledging Plaintiffs' Claim, beginning an

investigation of Plaintiffs' Claim, and requesting all information reasonably necessary to

investigate Plaintiffs' Claim within the statutorily mandated time of receiving notice of Plaintiffs'

Claim. Nautilus and SCU's conduct is a violation of Section 542.055 of the Texas Insurance Code



                                                 14
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 18 of 56




Prompt Payment Claims Act. See TEX. INS. CODE §542.055. Nautilus and SCU's conduct caused

Plaintiffs to suffer actual damages which constitutes the loss of policy benefits to which they were

entitled, and which should have been paid by Nautilus and SCU. Plaintiffs, therefore, are entitled

to recover policy benefits as actual damages for Nautilus and SCU's violation of this section of

the Texas Insurance Code. Id.

48.    Nautilus and SCU failed to accept or deny Plaintiffs' full and entire Claim within the

statutorily mandated time of receiving all necessary information. Nautilus and SCU's conduct

constitutes a violation of Section 542.056 of the Texas Insurance Code, Prompt Payment of Claims

Act. See TEx. INS. CODE §542.056. Nautilus and SCU's conduct caused Plaintiffs to suffer actual

damages which constitutes the loss of policy benefits to which they were entitled, and which should

have been paid, in full, by Nautilus and SCU. Plaintiffs, therefore, are entitled to recover policy

benefits as actual damages for Nautilus and SCU's violation of this section of the Texas Insurance

Code. Id.

49.    Nautilus and SCU failed to meet its obligations under the Texas Insurance Code regarding

payment of Plaintiffs' Claim without delay. Specifically, Nautilus and SCU delayed full payment

of Plaintiffs' Claim longer than allowed, and, to date, Plaintiffs have not received full payment of

their Claim. Nautilus and SCU's conduct constitutes a violation of Section 542.058 of the Texas

Insurance Code, Prompt Payment of Claims Act. See TEX. INS. CODE §542.058. As a result of

Nautilus and SCU's violation of this section of the Texas Insurance Code, Plaintiffs have lost

policy benefits to which they were entitled, and which should have been paid, in full, by Nautilus

and SCU timely but were not paid. Plaintiffs, therefore, are entitled to recover policy benefits as

their actual damages for Nautilus and SCU's violation of this section of the Texas Insurance Code.




                                                15
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 19 of 56




Id.,

50.    Defendants Nautilus and SCU, along with its agents Wilcox and Embry misrepresented to

Plaintiffs that the damage to their Property was not covered under the Policy, even though the

damage was caused by a covered occurrence. Defendants Nautilus and SCU, along with its agents

Wilcox and Embry's conduct constitutes a violation of Section 541.060(a)(1) of the Texas

Insurance Code. See TEX. INS. CODE §541.060(a)(1).

51.    Defendants Nautilus and SCU, along with its agents Wilcox and Embry, failed to make an

attempt to settle Plaintiffs' Claim in a fair manner, although they were aware of their liability to

Plaintiffs under the Policy. Defendants Nautilus and SCU, along with its agents Wilcox and

Embry's, conduct constitutes a violation of Section 541.060(a)(2)(A) of the Texas Insurance Code.

See TEx. INS. CODE §541.060(a)(2)(A).

52.    Defendants Nautilus and SCU, along with its agents Wilcox and Embry, failed to explain

to Plaintiffs the reasons for their offer of an inadequate settlement. Defendants Nautilus and SCU,

along with its agents, Wilcox and Embry failed to offer Plaintiffs adequate compensation, without

any explanation of why full payment was not being made. Defendants Nautilus and SCU, along

with its agents Wilcox and Embry, did not communicate that any future settlements or payments

would be forthcoming to pay for the entire losses covered under the Policy, nor did they provide

any explanation for the failure to adequately settle Plaintiffs' Claim. Defendants Nautilus and

SCU, along with its agents Wilcox and Embry 's, conduct is a violation of Section 541.060(a)(3)

of the Texas Insurance Code. See TEx. INS. CODE §541.060(a)(3).

53.    Defendants Nautilus and SCU, individually, and by and through its agents, Wilcox and

Embry, failed to affirm or deny coverage of Plaintiffs' Claim within a reasonable time.

Specifically, Plaintiffs did not receive timely indication of acceptance or rejection, regarding the



                                                16
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 20 of 56




full and entire Claim, in writing from Defendants Nautilus and SCU individually, or from its

agents, Wilcox and Embry. Defendants Nautilus and SCU's conduct individually, and by and

through its agents' conduct, constitutes a violation of Section 541.060(a)(4) of the Texas Insurance

Code. See TEX. INS. CODE §541.060(a)(4).

54.    Defendants Nautilus and SCU individually, and by and through its agents, Wilcox and

Embry, refused to fully compensate Plaintiffs, under the terms of the Policy, even though

Defendants Nautilus and SCU individually, and its agents, Wilcox and Embry, failed to conduct a

reasonable investigation. Specifically, Defendants Nautilus and SCU individually, and by and

through its agents, Wilcox and Embry, performed an outcome-oriented investigation of Plaintiffs'

Claim, which resulted in a biased, unfair, and inequitable evaluation of Plaintiffs' losses on the

Property. Defendant's conduct constitutes a violation of Section 541.060(a)(7) of the Texas

Insurance Code. See TEX. INS. CODE §541.060(a)(7).

55.    From the time Plaintiffs' Claim was presented to Nautilus and SCU, the liability of Nautilus

and SCU to pay the full Claim in accordance with the terms of the Policy was reasonably clear.

However, Nautilus and SCU has refused to pay Plaintiffs in full, despite there being no basis

whatsoever on which a reasonable insurance company would have relied to deny full payment.

Nautilus and SCU's conduct constitutes a breach of the common law duty of good faith and fair

dealing.

56.    Defendants Nautilus and SCU individually, and by and through its agents, Wilcox and

Embry, knowingly or recklessly made false representations, as described above, as to material

facts and/or knowingly concealed from Plaintiffs all or part of such material information.

57.    As a result of the wrongful acts and omissions by Defendants Nautilus and SCU

individually, and by and through its agents, Wilcox and Embry, Plaintiffs were forced to retain the



                                                17
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 21 of 56




professional services of the attorneys and law firm whose names appear below and who are

representing them with respect to these causes of action.

58.    Plaintiffs' experience is not an isolated case. The acts and omissions Nautilus and SCU

committed in this case, or similar acts and omissions, occur with such frequency that they

constitute a general business practice of Nautilus and SCU with regard to handling these types of

claims. Nautilus and SCU's entire process is unfairly designed to reach favorable outcomes for the

company at the expense of the policyholders.

                                    CAUSES OF ACTION:

                  CAUSES OF ACTION AGAINST NAUTILUS AND SCU ONLY

59.    As detailed above in the preceding paragraphs, Nautilus and SCU are liable to Plaintiffs

for breach of contract, as well as violations of the Texas Insurance Code, and breach of the

common law duty of good faith and fair dealing.

                                    BREACH OF CONTRACT

60.    Nautilus and SCU's conduct constitutes a breach of the insurance contract made between

Nautilus and SCU. Defendants and Plaintiffs. Nautilus and SCU's failure and/or refusal, as

described above, to pay the adequate compensation as it is obligated to do under the terms of the

Policy in question, and under the laws of the State of Texas, constitutes a breach of Nautilus and

SCU's insurance contract with Plaintiffs.

                      NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                            UNFAIR SETTLEMENT PRACTICES

61.    Nautilus and SCU' conduct constitutes multiple violations of the Texas Insurance Code,

Unfair Settlement Practices. See TEX. INS. CODE §541.060(a)(1)-§541.060(a)(7). All violations

under this article are made actionable by Section 541.151 of the Texas Insurance Code. See TEX.




                                               18
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 22 of 56




INS. CODE §541.151.

62.    Nautilus and SCU's unfair settlement practice, as described above, of misrepresenting to

Plaintiffs material facts relating to the coverage at issue, is a violation of Section 541.060(a)(1),

constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. See TEX. INS. CODE §541.060(a)(1).

63.    Nautilus and SCU's unfair settlement practice, as described above, of failing to attempt in

good faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though Nautilus

and SCU's liability under the Policy was reasonably clear, is a violation of Section

541.060(a)(2)(A) and constitutes an unfair method of competition and an unfair and deceptive act

or practice in the business of insurance. See TEX. INs. CODE §541.060(a)(2)(A).

64.    Nautilus and SCU,' unfair settlement practice, as described above, of failing to promptly

provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the facts

or applicable law, for its offer of a compromise settlement of the Claim, is a violation of Section

541.060(a)(3) and constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. See TEx. INS. CODE §541.060(a)(3).

65.    Nautilus and SCU,' unfair settlement practice, as described above, of failing within a

reasonable time to affirm or deny coverage of the Claim to Plaintiffs, is a violation of Section

541.060(a)(4) and constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. See TEX. INs. CODE §541.060(a)(4).

66.    Nautilus and SCU's unfair settlement practice, as described above, of refusing to pay

Plaintiffs' Claim without conducting a reasonable investigation, is a violation of Section

541.060(a)(7) and constitutes an unfair method of competition and an unfair and deceptive act or




                                                 19
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 23 of 56




practice in the business of insurance. See TEX. INs. CODE §541.060(a)(7).

                       NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                            THE PROMPT PAYMENT OF CLAIMS

67.    Nautilus and SCU's conduct constitutes multiple violations of the Texas Insurance Code,

Prompt Payment of Claims Act. All violations made under this article are made actionable by

Section 542.060 of the Texas Insurance Code. See TEX. INS. CODE §542.060.

68.    Nautilus and SCU's failure to acknowledge receipt of Plaintiffs' claim, commence

investigation of the Claim, and request from Plaintiffs all items, statements, and forms that it

reasonably believed would be required within the applicable time constraints, as described above,

constitutes a non- prompt payment of claims and violation of Section 542.055 of the Texas

Insurance Code. See TEX. INS. CODE §542.055.

69.    Nautilus and SCU's failure to notify Plaintiffs in writing of its acceptance or rejection of

the claim within the applicable time constraints constitutes a non-prompt payment of the claim See

TEX. INS. CODE §542.056.

70.    Nautilus and SCU's delay of the payment of Plaintiffs' Claim following its receipt of all

items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, as described above, is a violation of Section 542.058 and constitutes a non-prompt

payment of the Claim. See TEX. INs. CODE §542.058.

                            ACTS CONSTITUTING ACTING AS AGENT

71.    As referenced and described above, and considering further conduct throughout this

litigation and lawsuit, Defendants Sedgwick, Wilcox and Embry are agents of Nautilus and SCU

based on their acts during the handling of this claim, including inspections, adjustments, and aiding

in adjusting a loss for or on behalf of Nautilus and SCU. See TEX. INs. CODE §4001.051.

72.    Separately, and/or in the alternative, as referenced and described above, Nautilus and SCU


                                                 20
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 24 of 56




ratified the actions and conduct of Defendants Sedgwick, Wilcox and Embry, including the

completion of their duties under the common law and statutory law.

                   BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

73.    Because an insurer has the ability and more easily can take advantage of the insured due to

an insurers exclusive control over the evaluation, processing and denial of claims, insurance

companies and their policies present an inherent "unequal bargaining power." In legal terms, this

unlevel playing field results in a "special relationship" between an insurer and an insured and

further justifies the imposition of a common law duty on insurers to "deal fairly and in good faith

with their insureds." Nautilus and SCU's conduct constitutes a breach of the common law of good

faith and fair dealing owed to insureds like Plaintiffs in insurance contracts.

74.    Nautilus and SCU's conduct however, as described herein, constitutes a breach of the

common law duty of good faith and fair dealing owed to insureds in insurance contracts. Nautilus

and SCU failed to perform its contractual duties to adequately compensate Plaintiffs under the

terms of the Policy. Specifically, Nautilus and SCU refused to pay the full proceeds of the Policy,

although due notice was made for proceeds to be paid in an amount sufficient to cover the damaged

Property and to restore it. Thus, from and after the time Plaintiffs' Claim was presented to Nautilus

and SCU, the liability of Nautilus and SCU to pay the full Claim in accordance with the terms of

the Policy was reasonably clear and there was no basis upon which a reasonable insurer would

have relied to deny the full payment.

75.    Nautilus and SCU's failure, as described above, to investigate and evaluate Plaintiffs'

Claim, and to pay the full proceeds of the Policy, although, at that time, Nautilus and SCU knew

or should have known by the exercise of reasonable diligence that its liability was reasonably clear,

constitutes a breach of the duty of good faith and fair dealing adequately and reasonably. Nautilus



                                                 21
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 25 of 56




and SCU's conduct has caused Plaintiffs to lose policy benefits to which they were entitled, and

which should have been paid, in full, by Nautilus and SCU, but were not.

       CAUSES OF ACTION AGAINST DEFENDANTS SEDGWICK, WILCOX AND EMBRY

                      NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                            UNFAIR SETTLEMENT PRACTICES

76.    Nautilus and SCU assigned Sedgwick, Wilcox and Embry to oversee the adjustment of

Plaintiffs' claim. Sedgwick, Wilcox and Embry were improperly trained to handle claims of this

nature and performed unreasonable investigations of Plaintiffs' damages as explained in detail

above and referenced herein. During their investigations, the adjusters failed to properly assess

Plaintiffs' storm damages. Defendants failed to include in their estimates all covered property

items that were damaged and completely failed to recognize or claim some of the damages to

Plaintiffs' property. In addition, the damages that Defendants did include were severely

underestimated. Defendants determined that the damages were either not covered under the Policy

and/or valued the damages well below the actual amount of damages to the Property.

77.    Sedgwick, Wilcox and Embry 's conduct constitutes multiple violations of the Texas

Insurance Code, Unfair Settlement Practices. See TEX. INS. CODE §541.060(a). All violations

under this article are made actionable by TEX. INS. CODE §541.151.

78.    Sedgwick, Wilcox and Embry are each individually liable for their unfair and deceptive

acts, irrespective of the fact they were acting on behalf of Nautilus and SCU, because they are each

a "person" as defined by TEX. INS. CODE §541.002(2). The term "person" is defined as "any

individual, corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds

plan, fraternal benefit society, or other legal entity engaged in the business of insurance, including

an agent, broker, adjuster or life and health insurance counselor." See TEX. INS. CODE §541.002(2)

(emphasis added). (See also Liberty Mutual Insurance Co. v. Garrison Contractors, Inc., 966


                                                 22
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 26 of 56




S.W.2d 482, 484 (Tex. 1998) (holding an insurance company employee to be a "person" for the

purpose of bringing a cause of action against him or her under the Texas Insurance Code and

subjecting him or her to individual liability)).

79.     Falsehoods and misrepresentations may be communicated by actions as well as by the

spoken word; therefore, deceptive conduct is equivalent to a verbal representation. Defendants'

misrepresentations by means of deceptive conduct include, but are not limited to: (1) failing to

conduct a reasonable inspection and investigation of Plaintiffs' damages; (2) stating that Plaintiffs'

damages were less severe than they in fact were; (3) using their own statements about the non-

severity of the damage as a basis for denying properly covered damages and/or underpaying

damages; and (4) failing to provide an adequate explanation for the inadequate compensation

Plaintiffs received. Sedgwick, Wilcox and Embry's unfair settlement practices, as described above

and by example given herein, of misrepresenting to Plaintiffs material facts relating to the coverage

at issue, constitutes an unfair method of competition and an unfair and deceptive act or practice in

the business of insurance. See TEX. INS. CODE §541.060(a)(1).

80.    Sedgwick, Wilcox and Embry's unfair settlement practices, as described above, of failing

to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even

though Nautilus and SCU's liability under the Policy was reasonably clear, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance. See

TEX. INS. CODE §541.060(a)(2)(A).

81.    Sedgwick Wilcox and Embry failed to explain to Plaintiffs the reasons for the offer of an

inadequate settlement or provide any explanation as to why full payment was not being made.

Sedgwick, Wilcox and Embry neither communicated that any future settlements or payments

would be forthcoming to pay for all the losses covered under the Policy, nor did they provide any



                                                   23
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 27 of 56




explanation for the failure to adequately settle Plaintiffs' claim. The unfair settlement practices of

Sedgwick, Wilcox and Embry as described above, of failing to promptly provide Plaintiffs with a

reasonable explanation of the basis in the Policy, in relation to the facts or applicable law, for the

offer of a compromise settlement of Plaintiffs' claim, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance. See       TEx.   INS.   CODE

§541.060(a)(3).

82.     Sedgwick, Wilcox and Embry's unfair settlement practices, as described above, of failing

within a reasonable time to affirm or deny coverage of the claim to Plaintiffs constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance. See

TEX.   INS. CODE §541.060(a)(4).

83.     Sedgwick, Wilcox and Embry failed to properly inspect the Property and failed to account

for and/or undervalued many of Plaintiffs' exterior and interior damages, although such were

reported by Plaintiffs to Nautilus and SCU. Sedgwick, Wilcox and Embry 's unfair settlement

practices, as described above, of refusing to pay Plaintiffs' claim without conducting a reasonable

investigation, constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. See TEX. INS. CODE §541.060(a)(7).

                       CAUSES OF ACTION AGAINST ALL DEFENDANTS

                     NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                        MISREPRESENTATIONS OF INSURANCE POLICY

84.     Defendants Wilcox, Embry, Sedgwick, SCU and Nautilus' misrepresentations and/or

failures to disclose material facts relating to Nautilus and SCU's insurance coverage, as described

above, constitutes an unfair method of competition and an unfair and deceptive act or practice in

the business of insurance. See TEX. INS. CODE §541.061(1). See also               TEX.   INS.     CODE




                                                 24
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 28 of 56




§541.051(1)(A)(B).

85.    Defendants Wilcox, Embry, Sedgwick, SCU, and Nautilus misrepresentations and/or

failures to disclose or state material facts relating to insurance coverage, as described above,

necessary to make other statements not misleading, considering the circumstances under which the

statements were made or not made, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. See TEX. INS. CODE §541.061(2).

86.    Defendants Wilcox, Embry, Sedgwick, SCU, and Nautilus' misrepresentations and/or

failure to disclose or state material facts relating to insurance coverage, as described above, which

statements were made in a manner that would mislead a reasonably prudent person to a false

conclusion of a material fact, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. See TEX. INS. CODE §541.061(3).

                                              FRAUD

87. Defendants are liable to Plaintiffs for common law fraud.

88.    Each and every one of the representations, as described above, concerned material facts for

the reason that absent such representations, Plaintiffs would not have acted as they did, and which

Defendants Nautilus, SCU, Sedgwick, Wilcox and Embry knew were false or made recklessly

without any knowledge of their truth as a positive assertion.

89.    The statements were made with the intention that they should be acted upon by Plaintiffs,

who in turn acted in reliance upon the statements, thereby causing Plaintiffs to suffer injury and

constituting common law fraud.

                                   FRAUD BY NONDISCLOSURE

90.    Defendants Nautilus, SCU, Sedgwick, Wilcox and Embry are liable to Plaintiffs for fraud

by nondisclosure. Because of the parties' special relationship, Defendants had a duty to disclose



                                                 25
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 29 of 56




material facts to Plaintiffs. Defendants failed to disclose the material facts of their estimates,

evaluations, and determinations. They failed to disclose that they sold a policy to Plaintiffs that

would not cover the damages that occurred, instead, trying to find every way not to pay the

damages. It is clear the policy covers the damages. It is clear there was weather related damage

to the property. Nautilus and SCU failed to disclose that they were performing an outcome-

oriented investigation and finding a way not to pay the claim. In this case by determining the

damages were less than the deductible, which lead to a zero payment. It was not a question of if

the storm caused the damage but a question of how much it would cost to repair the damages from

the storm. Nautilus and SCU's claims assessment was woefully inadequate. Specifically, by not

advising Plaintiffs of what additional information and documentation Defendants Nautilus and

SCU would consider in support of Plaintiffs' Claim. Defendants knew that Plaintiffs did not have

an equal opportunity with Defendants, to obtain a copy of the estimates and other documents

requested by Plaintiffs, or to discover independently the specific damage items listed in

Defendants' estimates and documents related to Plaintiffs' Property. By intentionally failing to

disclose material information that could have a significant outcome on the Claim, Defendant

individually, and by and through its agents, intended to induce Plaintiffs to blindly accept

Defendants' insufficient investigations and estimates which concluded that the Property had not

suffered significant damage as a result of the storm.

91.    Furthermore, Defendants Nautilus and SCU failed to provide full coverage for the roof of

Plaintiffs' house. Plaintiffs had detrimentally relied on Nautilus and SCU to obtain the requested

coverage. Nautilus and SCU made material misrepresentations about the policy of insurance sold

to Plaintiffs. Plaintiffs relied on those statements and believed the policy provided full coverage




                                                26
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 30 of 56




for their roof. Plaintiffs' case is not isolated.

92.     By its conduct Defendants intended for Plaintiffs to simply rely on and accept Defendants'

evaluations, estimates, and minimal payment for damages and go away. However, Plaintiffs did

not simply go away. Plaintiffs suffered injury from Defendants' fraud by nondisclosure conduct

because, among other damages, if Defendants had considered and approved all of Plaintiffs'

damages found from the beginning, Plaintiffs would have received proper payment for their Claim

and could have quickly begun repairs to their Property and would not have suffered an even larger

loss.

                                  CONSPIRACY TO COMMIT FRAUD

93.     Defendants Nautilus, SCU, Sedgwick, Wilcox and Embry are liable to Plaintiffs for

conspiracy to commit fraud. Nautilus, SCU, Sedgwick, Wilcox and Embry were members of a

combination of two or more persons who object was to accomplish an unlawful purpose by

unlawful means. In reaching a meeting of the minds regarding the course of action to be taken

against Plaintiffs. Nautilus, SCU, Sedgwick, Wilcox and Embry committed an unlawful, overt act

to further the object or course of action. Plaintiffs suffered injury as a proximate cause.

                                             KNOWLEDGE

94.     Each of the acts described above and herein, together and singularly, was done

"knowingly," as that term is used in the Texas Insurance Code and was a producing cause of

Plaintiffs' damages described herein.

                                          DISCOVERY RULE

95.       As to any claim by Defendant that any Statute of Limitations applies to bar any of

Plaintiffs' causes of action, Plaintiffs expressly invoke the discovery rule, as that term is known




                                                    27
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 31 of 56




and understood under Texas law.

                                    CONDITIONS PRECEDENT

96.     All conditions precedent to the Plaintiffs' claims for relief have been performed or have

occurred and Nautilus and SCU waived the same. This includes, but is not limited to, providing

notice pursuant to Texas Insurance Code 542A and pre-litigation alternative dispute resolution, if

any.


                                             DAMAGES

97.    Plaintiffs will show that all the aforementioned acts, taken together or singularly, constitute

the producing causes of the damages sustained by Plaintiffs.

98.    As previously mentioned, the damages caused by this weather event have not all been

properly addressed or repaired in the months since the event, causing further damages to the

property, and causing undue hardship and burden to Plaintiffs. These damages are a direct result

of the mishandling of Plaintiffs' Claim by Defendants Nautilus and SCU individually, in violation

of the laws set forth above.

99.    For breach of contract, Plaintiffs are entitled to regain the benefit of their bargain, for their

purchase of the Policy and which is the amount of their Claim, together with attorney's fees under

Section 38.001 of the Texas Civil Practices and Remedies Code. All conditions precedent to

Plaintiffs' Claims for relief have been performed or have occurred and/or Nautilus and SCU has

waived the same.

100.   For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiffs

are entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the Policy, mental anguish, court costs, interest, and attorney's fees. For knowing

conduct of the acts described above, Plaintiffs ask for three times their actual damages. See TEx.

                                                  28
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 32 of 56




INS. CODE §541.152.

101.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims Act, Plaintiffs

are entitled to simple interest on the amount of their Claim as damages each year at the rate

determined on the date of judgment, by adding five percent (5%) of the interest rate determined

under Section 304.003, Finance Code, together with reasonable and necessary attorney's fees. See

TEX. INs. CODE §542.060.

102.     For breach of the common law duty of good faith and fair dealing, Plaintiffs are entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages, and damages for emotional distress.

103.     For fraud, Plaintiffs are entitled to recover actual damages and exemplary damages for

knowingly fraudulent and malicious representations, along with attorney's fees, interest, and court

costs.

104.     For fraud by non-disclosure, Plaintiffs are entitled to recover actual damages and

exemplary damages for making knowingly fraudulent and malicious representations, along with

attorney's fees, interest, and court costs.

105.     For conspiracy to commit fraud, Plaintiffs are entitled to recover actual damages and

exemplary damages for making knowingly fraudulent and malicious representations, along with

attorney's fees, interest, and court costs.

106.     For the prosecution and collection of this Claim, Plaintiffs have been compelled to engage

the services of the attorneys whose names are subscribed to this pleading. Plaintiffs are entitled to

recover a sum for the reasonable and necessary services of Plaintiffs' attorneys in the preparation

and trial of this action, including any appeals to the Court of Appeals and/or the Supreme Court of



                                                 29
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 33 of 56




Texas.

                                           JURY DEMAND

         Plaintiffs previously requested a jury trial of all of their causes of action alleged herein

with a jury consisting of citizens residing in Harris County, Texas and Plaintiffs paid the

appropriate jury fee.

                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial hereof,

Plaintiffs have and recover such sums as would reasonably and justly compensate them in

accordance with the rules of law and procedure, as to actual damages, treble damages under the

Texas Insurance Code, and all exemplary damages as may be found. In addition, Plaintiffs request

the award of attorney's fees for the trial and any appeal of this case, for all costs of Court on their

behalf expended, for prejudgment and post-judgment interest as allowed by law, and for any other

and further relief, either at law or in equity, to which they may show themselves justly entitled.



                                                        Respectfully submitted,


                                                        Merlin Law Group, P.A.

                                                BY:      /s/ Rene M Sigman
                                                        Rene M. Sigman, Esq.
                                                        State Bar No. 24037492
                                                        rmsdocket@merlinlawgroup.com
                                                        515 Post Oak Blvd, Suite 510
                                                        Houston, Texas 77027
                                                        (713) 626-8880 (Office)
                                                        (713) 626-8881 (Facsimile)

                                                        ATTORNEYS FOR PLAINTIFFS




                                                   30
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 34 of 56




                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 8th day of May 2021, a true and correct copy of the above
document has been forwarded to all counsel of record in this cause in accordance with the Texas
Rules of Civil Procedure.


                                             /s/ Rene M. Sigma'?
                                             Rene M. Sigman, Esq.




                                               31
           Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 35 of 56                                  5/21/2021 3:46 PM
                                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                                              Envelope No. 53702405
                                       CAUSE NUMBER: 2021-27728                                                        By: F Abdul-Bari
                                                                                                             Filed: 5/21/2021 3:46 PM
 RAMAZAN JAFF AND CHONG JAFF DBA
 LONG POINT PLAZA
 PLAINTIFF
                                                          IN THE 269TH JUDICIAL DISTRICT
 VS.
                                                          COURT OF HARRIS COUNTY, TEXAS

 NAUTILUS INSURANCE COMPANY,. ET
 AL
 DEFENDANT
                          RETURN OF SERVICE

My name is D'ANN WATHEN. I am over the age of eighteen (18), I am not a party to this case, and have no
interest in its outcome. I am in all ways competent to make this affidavit and this affidavit is based on personal
knowledge. The facts stated herein are true and correct. My business address is: 1320 QUITMAN ST. STE
100, HOUSTON, HARRIS COUNTY, TX 77009, U.S.A.

ON Friday May 14, 2021 AT 09:02 AM - CITATION, PLAINTIFF'S ORIGINAL PETITION, came
to hand for service upon SEDGWICK CLAIMS MANAGEMENT SERVICE INC BY SERVING ITS
REGISTERED AGENT CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCO.

On Friday May 21, 2021 at 12:14 PM - The above named documents were hand delivered to: SEDGWICK
CLAIMS MANAGEMENT SERVICE INC BY SERVING ITS REGISTERED AGENT
CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCO @ 211 E 7TH ST SUITE
620, AUSTIN , TX 78701, in Person. By delivering to Samantha Guerra, designated agent.

FURTHER AFFIANT SAYETH NOT.


STATE OF TEXAS                                   DECLARATION
"My name is D'ANN WATHEN, my date of birth is 12/21/1971 my business address is 1320 QUITMAN STREET,
HOUSTON, TX 77009, and I declare under penalty of perjury that this affidavit is true and correct."
Executed in Harris County, State of Texas on Friday May 21, 2021


 /s/D'ANN WATHEN                              PSC#6622 EXP. 06/30/21
Declarant                                          Appointed in accordance with State Statutes

                                                           2021.05.559725
           Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 36 of 56                                  5/21/2021 4:15 PM
                                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                                              Envelope No. 53704776
                                       CAUSE NUMBER: 2021-27728                                                        By: F Abdul-Bari
                                                                                                             Filed: 5/21/2021 4:15 PM
 RAMAZAN JAFF AND CHONG JAFF DBA
 LONG POINT PLAZA
 PLAINTIFF
                                                         IN THE 269TH JUDICIAL DISTRICT
 VS.
                                                         COURT OF HARRIS COUNTY, TEXAS

 NAUTILUS INSURANCE COMPANY,. ET
 AL
 DEFENDANT
                          RETURN OF SERVICE

My name is LUCIOUS G. BUGGS, IV. I am over the age of eighteen (18), I am not a party to this case, and
have no interest in its outcome. I am in all ways competent to make this affidavit and this affidavit is based on
personal knowledge. The facts stated herein are true and correct. My business address is: 1320 QUITMAN
ST. STE 100, HOUSTON, HARRIS COUNTY, TX 77009, U.S.A.

ON Friday May 14, 2021 AT 09:02 AM - CITATION, PLAINTIFF'S ORIGINAL PETITION, came
to hand for service upon PATRICK EMBRY.

On Friday May 21, 2021 at 07:30 AM - The above named documents were hand delivered to: PATRICK
EMBRY @ 14811 BRONZE FINCH DR, CYPRESS, TX 77433, in Person.

FURTHER AFFIANT SAYETH NOT.


STATE OF TEXAS                                  DECLARATION
"My name is LUCIOUS G. BUGGS, IV, my date of birth is 10/24/1970 my business address is 1320 QUITMAN
STREET, HOUSTON, TX 77009, and I declare under penalty of perjury that this affidavit is true and correct."
Executed in County, State of Texas on Friday May 21, 2021


 /s/LUCIOUS G. BUGGS, IV                              PSC#4127 EXP. 08/31/22
Declarant                                           Appointed in accordance with State Statutes

                                                           2021.05.559719
           Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 37 of 56                                  5/25/2021 4:33 PM
                                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                                              Envelope No. 53805287
                                       CAUSE NUMBER: 2021-27728                                                        By: F Abdul-Bari
                                                                                                             Filed: 5/25/2021 4:33 PM
 RAMAZAN JAFF AND CHONG JAFF DBA
 LONG POINT PLAZA
 PLAINTIFF
                                                          IN THE 269TH JUDICIAL DISTRICT
 VS.
                                                          COURT OF HARRIS COUNTY, TEXAS

 NAUTILUS INSURANCE COMPANY,. ET
 AL
 DEFENDANT
                          RETURN OF SERVICE

My name is GUY CONNELLY. I am over the age of eighteen (18), I am not a party to this case, and have no
interest in its outcome. I am in all ways competent to make this affidavit and this affidavit is based on personal
knowledge. The facts stated herein are true and correct. My business address is: 1320 QUITMAN ST. STE
100, HOUSTON, HARRIS COUNTY, TX 77009, U.S.A.

ON Friday May 14, 2021 AT 09:02 AM - CITATION, PLAINTIFF'S ORIGINAL PETITION, came
to hand for service upon CRC INSURANCE SERVICES-SCU-DALLAS .

On Monday May 24, 2021 at 02:35 PM - The above named documents were hand delivered to: CRC
INSURANCE SERVICES-SCU-DALLAS @ 7557 RAMBLER RD SUITE 300 LOCK BOX,
DALLAS, TX 75231, in Person. By delivering to Jill Folgate, Office Manager.

FURTHER AFFIANT SAYETH NOT.


STATE OF TEXAS                                   DECLARATION

"My name is GUY CONNELLY, my date of birth is 11/04/1951 my business address is 1320 QUITMAN STREET,
HOUSTON, TX 77009, and I declare under penalty of perjury that this affidavit is true and correct."

Executed in Dallas County, State of Texas on Monday May 24, 2021


 /s/GUY CONNELLY                               PSC#2201EXP. 09/30/22
Declarant                                          Appointed in accordance with State Statutes

                                                           2021.05.559710
  Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 38 of 56                                                                          5/26/20212:28
                                                                                                                                                  5/26/2O21    2:28PM
                                                                                                                                                                    PM
                                                                                                                        MarilynBurgess
                                                                                                                        Marilyn Burgess--District
                                                                                                                                          DistrictClerk  HarrisCounty
                                                                                                                                                   ClerkHarris  County
                                                                                                                                            Envelope
                                                                                                                                             EnvelopeNo.No.53841127
                                                                                                                                                            53841127
                                                                                                                                                     By:
                                                                                                                                                      By:FFAbdul-Bad
                                                                                                                                                            Abdul-Bari
                                                                                                                                            Filed:5/26/2O21
                                                                                                                                           Filed:  5/26/20212:28
                                                                                                                                                               2:28PM
                                                                                                                                                                    PM


                                                                  NO, 2021-27728

RAMAZAN JAFF AND CHONG JAFF DBA LONG POINT §
PLAZA
                                                                                 IN THE 2b9TII JUDICIAL DISTRICT COURT OF HARRIS
                                                                                 COUNTY, TEXAS
VS.

NAUTILUS INSURANCE COMPANY, ET AL


                                                            AFFIDAVIT OF SERVICE

re          t , the undersigned authority,
      ‘I;EsMi
                   , 2021 and stated under oath as follows:
                                                             Lcin                     (Process Server), personally appeared on                day of


I. My name is \ Art \ere Lex-tint(             (server). i am authorized to deliver Texas Legal documents under rule 108 Tate T., I am over the
age of eighteen (18), I am not a party to this ease, and have no interest in its outcome. I am in all ways competent to make this affidavit and this

        LCD .
affidavit is based on personal knowledge. The facts stated herein are true and correct. y busi ss address is:
                                         S w"'                         \ &ode                2_        .D.S   (SERVERS ADDRESS)

2, ON 5) !i ci 2              (DATE) AT I'D— : CID     )M (TIME) CITATION, PLAINTIFF'S ORIGINAL PETITION,
came to hand for eliveLy to NAUTILUS INSURANCE COMPANN BY SERVING ITS REGISTERED AGENT THOMAS M KUZMA,


3. ON   SI
         I Clu iR2A_N
NAUTILU INS
                    J     (DATE) AT 3   ; OD      (p M (TIME) The above named documents were hand delivered to:
                      CE COMPANY BY SERVING ITS REGISTERED AGENT THOMAS M KUZMA by hand delivering to;


      bkr1 ril5n'ar S ) AILe:TICS I attik.
(NAME AND TITLE) a pcisor. authorized to accept service @

.32.3                                                                                -z_ °Sa(O
(ADDRESS), in Person, in accordance to Rule 108 T •CP.

FURTHER AFFIANT SAYETH NOT.

                                                                 ER'S SIGNATURE



                                                         SERVER       PRINTED NAME

SWORN TO AND SUBSCRIBED before me by
2021 to attest witness my hand and seal of office.
                                                      xln           L Leihsefsersier) appeared on this e) I Si'
                                                                                                            — day of            IV1(,1            ,
                       PETER C MONTES
                     NOTARY PUNIC, ARIZONA                                           if
                                                                NO    Y PUBLIC INItANID
                        MARICOPA COUNTY                                               feC
                                                                FOR THE STATE OF pc ri-mn CA
                      My Committees' Entine                         2021.05.559716
                        December 12, 2022
      Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 39 of 56                         6/11/2021 10:20 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 54326458
                                                                                                              By: A Davis
                                                                                              Filed: 6/11/2021 10:20 AM

                                   CAUSE NO. 2021-27728
                                   CAUSE NO. 2021-27728

 RAMAZAN JAFF
 RAMAZAN    JAFF and
                 and CHONG JAFF
                     CHONG JAFF                     §
                                                    §            IN THE
                                                                 IN     DISTRICT COURT
                                                                    THE DISTRICT       OF
                                                                                 COURT OF
 d/b/a LONG
 d/b/a LONG POINT
            POINT PLAZA
                   PLAZA                            §
                                                    §
                                                    §
                                                    §
         Plaintiffs,
         Plaintiffs,                                §
                                                    §
                                                    §
                                                    §
 v.
 v.                                                 §
                                                    §
                                                    §
                                                    §                HARRIS COUNTY,
                                                                     HARRIS COUNTY, TEXAS
                                                                                    TEXAS
 NAUTILUS INSURANCE
 NAUTILUS  INSURANCE COMPANY,
                         COMPANY,                   §
                                                    §
 BRYANT WILCOX,
 BRYANT WILCOX, CRC      INSURANCE
                    CRC INSURANCE                   §
                                                    §
 SERVICES -– SCU
 SERVICES    SCU -– DALLAS,
                    DALLAS,                         §
                                                    §
 SEDGWICK CLAIMS
 SEDGWICK    CLAIMS MANAGEMENT
                      MANAGEMENT                    §
                                                    §
 SERVICES, INC.,
 SERVICES,  INC., and
                  and PATRICK
                      PATRICK EMBRY
                              EMBRY                 §
                                                    §
                                                    §
                                                    §
         Defendants.
         Defendants.                                §
                                                    §                269th JUDICIAL
                                                                     269th JUDICIAL DISTRICT
                                                                                    DISTRICT

         DEFENDANTS SEDGWICK
         DEFENDANTS SEDGWICK CLAIMS
                             CLAIMS MANAGEMENT
                                    MANAGEMENT SERVICES,
                                                 SERVICES, INC.
                                                           INC.
                 AND PATRICK
                 AND         EMBRY’S ORIGINAL
                     PATRICK EMBRY'S ORIGINAL ANSWER
                                              ANSWER

TO THE HONORABLE
TO THE HONORABLE JUDGE OF SAID
                 JUDGE OF      COURT:
                          SAID COURT:

        COME NOW
        COME NOW Defendants
                 Defendants SEDGWICK CLAIMS MANAGEMENT
                            SEDGWICK CLAIMS MANAGEMENT SERVICES,
                                                       SERVICES, INC. and
                                                                 INC. and

PATRICK EMBRY
PATRICK       (collectively "Defendants"),
        EMBRY (collectively “Defendants”), and
                                           and file this Original
                                               file this Original Answer
                                                                  Answer in
                                                                         in response to the
                                                                            response to the

causes of
causes of action
          action brought
                 brought by
                         by Plaintiffs
                            Plaintiffs RAMAZAN
                                       RAMAZAN JAFF and CHONG
                                               JAFF and CHONG JAFF d/b/a LONG
                                                              JAFF d/b/a      POINT
                                                                         LONG POINT

PLAZA ("Plaintiffs").
PLAZA (“Plaintiffs”). In support, Defendants
                      In support, Defendants would
                                             would respectfully
                                                   respectfully show
                                                                show the
                                                                     the Court
                                                                         Court as
                                                                               as follows:
                                                                                  follows:

                                     GENERAL DENIAL
                                     GENERAL DENIAL

        1.
        1.     Defendants assert
               Defendants assert aa General
                                    General Denial
                                            Denial as
                                                   as authorized
                                                      authorized by
                                                                 by Rule
                                                                    Rule 92 of the
                                                                         92 of the T     RULES
                                                                                    EXAS RULES
                                                                                   TEXAS

   CIVIL PROCEDURE
OF CIVIL PROCEDURE and
                   and respectfully request that
                       respectfully request that the
                                                 the Court
                                                     Court and
                                                           and Jury require Plaintiffs
                                                               Jury require Plaintiffs to
                                                                                       to prove
                                                                                          prove

Plaintiffs’ claims,
Plaintiffs'         charges, and
            claims, charges, and allegations
                                 allegations by
                                             by that
                                                that standard
                                                     standard of
                                                              of evidence as required
                                                                 evidence as required by
                                                                                      by the
                                                                                         the

Constitution and
Constitution and Laws
                 Laws of
                      of the
                         the State of Texas
                             State of       and the
                                      Texas and the Constitution
                                                    Constitution and
                                                                 and Laws of the
                                                                     Laws of the United
                                                                                 United States of
                                                                                        States of

America. Defendants
America. Defendants further
                    further reserve
                            reserve the
                                    the right
                                        right to
                                              to amend
                                                 amend this
                                                       this answer
                                                            answer at
                                                                   at aa future
                                                                         future date
                                                                                date in
                                                                                     in accordance
                                                                                        accordance

with the
with the TEXAS
         TEXAS RULES
               RULES OF C
                        CIVIL PROCEDURE.
                         IVIL PROCEDURE.




                                                1
                                                1
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 40 of 56




             ALTERNATIVE AND/OR
             ALTERNATIVE AND/OR AFFIRMATIVE
                                AFFIRMATIVE DEFENSES
                                            DEFENSES AND
                                                     AND DENIALS
                                                         DENIALS

        2.
        2.      Without waiving
                Without waiving the
                                the foregoing,
                                    foregoing, and
                                               and for
                                                   for further
                                                       further answer,
                                                               answer, if
                                                                       if any
                                                                          any be
                                                                              be necessary,
                                                                                 necessary,

Defendants assert
Defendants assert the
                  the following
                      following conjunctive
                                conjunctive and/or
                                            and/or alternative
                                                   alternative specific
                                                               specific denials,
                                                                        denials, alternative
                                                                                 alternative

defenses, and
defenses, and affirmative
              affirmative defenses:
                          defenses:

        3.
        3.      Pleading further
                Pleading further and
                                 and in the alternative,
                                     in the alternative, without
                                                         without waiving
                                                                 waiving the
                                                                         the foregoing, Defendants
                                                                             foregoing, Defendants

assert that
assert that the
            the actions
                actions of
                        of Plaintiffs
                           Plaintiffs were,
                                      were, in whole or
                                            in whole or in part, aa proximate
                                                        in part,    proximate cause
                                                                              cause or
                                                                                    or producing
                                                                                       producing cause
                                                                                                 cause

of the
of the occurrence
       occurrence in question and/or
                  in question and/or the
                                     the alleged
                                         alleged damages.
                                                 damages.

        4.
        4.      Pleading further
                Pleading further and
                                 and in the alternative,
                                     in the alternative, without
                                                         without waiving
                                                                 waiving the
                                                                         the foregoing, Defendants
                                                                             foregoing, Defendants

assert that
assert that the
            the occurrence
                occurrence in
                           in question and/or the
                              question and/or the alleged
                                                  alleged damages
                                                          damages were
                                                                  were proximately
                                                                       proximately caused,
                                                                                   caused, in
                                                                                           in

whole or
whole or in part, by
         in part, by the
                     the acts,
                         acts, omissions,
                               omissions, fault,
                                          fault, negligence,
                                                 negligence, or
                                                             or other
                                                                other conduct of third
                                                                      conduct of third parties,
                                                                                       parties, persons,
                                                                                                persons,

or entities
or          over whom
   entities over whom Defendants
                      Defendants have
                                 have no
                                      no right
                                         right of
                                               of control nor for
                                                  control nor     whom Defendants
                                                              for whom Defendants are
                                                                                  are legally
                                                                                      legally

responsible. Furthermore,
responsible. Furthermore, to
                          to the
                             the extent the acts
                                 extent the acts and/or
                                                 and/or omissions
                                                        omissions for
                                                                  for which
                                                                      which Plaintiffs
                                                                            Plaintiffs complain
                                                                                       complain

were committed
were           by persons
     committed by persons subject
                          subject to
                                  to Defendants'
                                     Defendants’ supervision
                                                 supervision and
                                                             and control, Plaintiffs’ claims
                                                                 control, Plaintiffs' claims are
                                                                                             are

barred against
barred against Defendants,
               Defendants, in whole or
                           in whole or in
                                       in part,
                                          part, because
                                                because said
                                                        said persons
                                                             persons acted
                                                                     acted beyond
                                                                           beyond the
                                                                                  the scope
                                                                                      scope of
                                                                                            of

their authority
their authority to
                to act
                   act on
                       on behalf
                          behalf of
                                 of Defendants.
                                    Defendants.

        5.
        5.      Pleading further
                Pleading further and
                                 and in the alternative,
                                     in the alternative, without
                                                         without waiving
                                                                 waiving the
                                                                         the foregoing, Defendants
                                                                             foregoing, Defendants

assert that
assert that Plaintiffs'
            Plaintiffs’ claims
                        claims are
                               are barred
                                   barred against
                                          against Defendants,
                                                  Defendants, in whole or
                                                              in whole or in part, because
                                                                          in part, because the
                                                                                           the

occurrence in
occurrence in question
              question and
                       and the
                           the alleged
                               alleged damages,
                                       damages, if
                                                if any,
                                                   any, occurred
                                                        occurred as
                                                                 as the
                                                                    the proximate
                                                                        proximate result
                                                                                  result of
                                                                                         of some
                                                                                            some

independent intervening
independent intervening cause
                        cause that
                              that Defendants
                                   Defendants could
                                              could not
                                                    not reasonably
                                                        reasonably have
                                                                   have foreseen and over
                                                                        foreseen and over which
                                                                                          which

Defendants do
Defendants do not
              not exercise
                  exercise any
                           any authority
                               authority or
                                         or control.
                                            control.

        6.
        6.      Pleading further
                Pleading further and
                                 and in the alternative,
                                     in the alternative, without
                                                         without waiving
                                                                 waiving the
                                                                         the foregoing, Defendants
                                                                             foregoing, Defendants

assert that,
assert that, in
             in the
                the event
                    event Defendants
                          Defendants are
                                     are found
                                         found liable to Plaintiffs,
                                               liable to Plaintiffs, any
                                                                     any such
                                                                         such liability being expressly
                                                                              liability being expressly

denied, Defendants
denied, Defendants are
                   are entitled
                       entitled to
                                to contribution,
                                   contribution, credit,
                                                 credit, and/or
                                                         and/or indemnity,
                                                                indemnity, as
                                                                           as provided
                                                                              provided by
                                                                                       by the
                                                                                          the laws
                                                                                              laws




                                                   22
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 41 of 56




and statutes
and statutes of
             of the
                the State of Texas
                    State of Texas including, but not
                                   including, but not limited to, the
                                                      limited to, the provisions
                                                                      provisions of
                                                                                 of Chapters
                                                                                    Chapters 32
                                                                                             32 and
                                                                                                and

33 of
33 of the
      the T     CIVIL P
           EXAS CIVIL
          TExAs                    REMEDIES CODE,
                       RACTICE AND REMEDIES
                      PRACTICE              CODE, as
                                                  as well
                                                     well as
                                                          as other
                                                             other applicable
                                                                   applicable laws and
                                                                              laws and

statutes.
statutes.

          7.
          7.    Pleading further
                Pleading further and
                                 and in the alternative,
                                     in the alternative, without
                                                         without waiving
                                                                 waiving the
                                                                         the foregoing, Defendants
                                                                             foregoing, Defendants

assert that
assert that Plaintiffs
            Plaintiffs failed, either in
                       failed, either in whole
                                         whole or
                                               or in
                                                  in part,
                                                     part, to
                                                           to mitigate
                                                              mitigate damages
                                                                       damages as
                                                                               as required
                                                                                  required under
                                                                                           under

applicable law.
applicable law.

          8.
          8.    Defendants are
                Defendants are not
                               not in
                                   in privity
                                      privity of
                                              of contract
                                                 contract with
                                                          with Plaintiffs
                                                               Plaintiffs and
                                                                          and deny
                                                                              deny that
                                                                                   that they
                                                                                        they breached
                                                                                             breached

any contract
any          or violated
    contract or violated any
                         any statutory
                             statutory or
                                       or common
                                          common law
                                                 law duty owed to
                                                     duty owed to Plaintiffs.
                                                                  Plaintiffs.

          9.
          9.    Defendants deny
                Defendants deny that
                                that they
                                     they violated
                                          violated the
                                                   the TEXAS IINSURANCE
                                                       TEXAS            CODE.
                                                               NSURANCE CODE.

          10.
          10.   Defendants did
                Defendants did not
                               not engage
                                   engage in
                                          in unfair
                                             unfair settlement
                                                    settlement practices.
                                                               practices.

          11.
          11.   Defendants plead
                Defendants plead the
                                 the doctrine
                                     doctrine of
                                              of comparative
                                                 comparative good
                                                             good faith and fair
                                                                  faith and fair dealing as an
                                                                                 dealing as an

equitable factor
equitable        in adjudging
          factor in adjudging the
                              the relative positions of
                                  relative positions of the
                                                        the parties
                                                            parties in
                                                                    in this
                                                                       this case.
                                                                            case.

          12.
          12.   Plaintiffs’ extra-contractual
                Plaintiffs' extra-contractual claims
                                              claims are
                                                     are barred
                                                         barred because
                                                                because their
                                                                        their contract
                                                                              contract claims
                                                                                       claims are
                                                                                              are

barred.
barred.

          13.
          13.   Plaintiffs’ extra-contractual
                Plaintiffs'                   claims are
                            extra-contractual claims are also
                                                         also barred
                                                              barred because
                                                                     because Plaintiffs
                                                                             Plaintiffs have
                                                                                        have no
                                                                                             no injury
                                                                                                injury

other than
other than their
           their alleged
                 alleged loss
                         loss of
                              of policy
                                 policy proceeds.
                                        proceeds.

          14.
          14.   Defendants deny
                Defendants deny that
                                that they
                                     they caused
                                          caused confusion or misunderstanding,
                                                 confusion or misunderstanding, that
                                                                                that they
                                                                                     they made
                                                                                          made

false or misleading
false or misleading statements,
                    statements, that
                                that they
                                     they misrepresented
                                          misrepresented or
                                                         or failed
                                                            failed to
                                                                   to disclose any material
                                                                      disclose any material

information related
information         to this
            related to this matter,
                            matter, or
                                    or that
                                       that they
                                            they engaged
                                                 engaged in
                                                         in any
                                                            any unconscionable
                                                                unconscionable course
                                                                               course of
                                                                                      of conduct.
                                                                                         conduct.

          15.
          15.   Pleading further
                Pleading further and
                                 and in the alternative,
                                     in the alternative, without
                                                         without waiving
                                                                 waiving the
                                                                         the foregoing, Defendants
                                                                             foregoing, Defendants

assert that
assert that Plaintiffs
            Plaintiffs cannot
                       cannot recover exemplary damages
                              recover exemplary damages against
                                                        against Defendants
                                                                Defendants pursuant
                                                                           pursuant to
                                                                                    to the
                                                                                       the

provisions of
provisions of Section 41.001 et
              Section 41.001 et seq.
                                seq. of
                                     of the
                                        the TExAs
                                            TEXAS Civil,
                                                  CIVIL PRACTICE
                                                         PRACTICE &
                                                                  & REMEDIES
                                                                    REMEDIES CODE.
                                                                             CODE.

Alternatively, if
Alternatively, if any
                  any exemplary
                      exemplary damages
                                damages were
                                        were to
                                             to be
                                                be awarded,
                                                   awarded, such
                                                            such damages
                                                                 damages are
                                                                         are subject
                                                                             subject to
                                                                                     to the
                                                                                        the




                                                    33
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 42 of 56




statutory limits
statutory        set forth
          limits set       in Section
                     forth in         41.001, et.
                              Section 41.001,     seq., of
                                              et. seq., of the
                                                           the T     CIVIL PRACTICE
                                                                EXAS Civil,
                                                               TEXAS        PRACTICE AND REMEDIES
                                                                                         REMEDIES

CODE, other
CODE, other applicable
            applicable statutory
                       statutory authority,
                                 authority, and
                                            and common
                                                common law.
                                                       law.            Furthermore, any
                                                                       Furthermore, any award
                                                                                        award of
                                                                                              of

exemplary damages
exemplary damages would
                  would violate
                        violate Defendants'
                                Defendants’ due
                                            due process
                                                process rights
                                                        rights guaranteed
                                                               guaranteed by
                                                                          by the
                                                                             the Fourteenth
                                                                                 Fourteenth

Amendment to
Amendment to the
             the United
                 United States Constitution and
                        States Constitution and by
                                                by Section 19 of
                                                   Section 19 of Article
                                                                 Article 11 of
                                                                            of the
                                                                               the Texas
                                                                                   Texas

Constitution.
Constitution.

       16.
       16.      Furthermore, Defendants
                Furthermore, Defendants assert
                                        assert that
                                               that each Plaintiff must
                                                    each Plaintiff must prove
                                                                        prove Defendants'
                                                                              Defendants’ liability
                                                                                          liability

for
for exemplary damages, and
    exemplary damages, and the
                           the amount
                               amount of
                                      of exemplary damages, if
                                         exemplary damages, if any,
                                                               any, by
                                                                    by clear
                                                                       clear and
                                                                             and convincing
                                                                                 convincing

evidence.
evidence.

       17.
       17.      Defendants invoke
                Defendants        the provisions
                           invoke the provisions of
                                                 of Chapter
                                                    Chapter 304 of the
                                                            304 of the TEXAS F
                                                                       TEXAS         CODE
                                                                              INANCE CODE
                                                                             FINANCE

regarding limitations
regarding limitations and
                      and restrictions
                          restrictions on
                                       on recovery
                                          recovery of
                                                   of pre-judgment
                                                      pre-judgment and
                                                                   and post
                                                                       post-judgment
                                                                            judgment interest.
                                                                                     interest.

       18.
       18.      Plaintiffs’ claims
                Plaintiffs'        and the
                            claims and the damages
                                           damages they
                                                   they seek
                                                        seek are
                                                             are barred
                                                                 barred because
                                                                        because Plaintiffs
                                                                                Plaintiffs have
                                                                                           have

failed to comply
failed to comply with
                 with or
                      or satisfy
                         satisfy conditions precedent. More
                                 conditions precedent. More specifically,
                                                            specifically, Plaintiffs
                                                                          Plaintiffs are
                                                                                     are not
                                                                                         not entitled
                                                                                             entitled

to attorneys'
to attorneys’ fees,
              fees, if any, because
                    if any, because they
                                    they failed to give
                                         failed to give adequate
                                                        adequate pre-suit
                                                                 pre-suit notice
                                                                          notice to
                                                                                 to Defendants
                                                                                    Defendants as
                                                                                               as

required under
required under Sections
               Sections 542A.003 and 541.154
                        542A.003 and         of the
                                     541.154 of the T
                                                    TEXAS  INSURANCE CODE.
                                                      EXAS INSURANCE CODE.

       19.
       19.      Without waiving
                Without waiving the
                                the foregoing and for
                                    foregoing and for further
                                                      further answer,
                                                              answer, if
                                                                      if necessary,
                                                                         necessary, Defendants
                                                                                    Defendants

have not
have not knowingly or intentionally
         knowingly or intentionally waived
                                    waived any
                                           any applicable
                                               applicable defense,
                                                          defense, affirmative
                                                                   affirmative or
                                                                               or otherwise,
                                                                                  otherwise, and
                                                                                             and

hereby give
hereby give notice
            notice that
                   that they
                        they reserve
                             reserve the
                                     the right
                                         right to
                                               to assert
                                                  assert and
                                                         and rely
                                                             rely upon
                                                                  upon such
                                                                       such other
                                                                            other applicable
                                                                                  applicable defenses
                                                                                             defenses

as may
as may become
       become available
              available or
                        or apparent
                           apparent during
                                    during this
                                           this proceeding.
                                                proceeding. Defendants
                                                            Defendants further
                                                                       further reserve
                                                                               reserve the
                                                                                       the right
                                                                                           right

to supplement
to supplement and/or
              and/or amend
                     amend their
                           their answer
                                 answer to
                                        to Plaintiffs'
                                           Plaintiffs’ allegations
                                                       allegations in
                                                                   in accordance
                                                                      accordance with
                                                                                 with the
                                                                                      the TEXAS
                                                                                          TEXAS

RULES OF CIVIL
RULES    CIVIL PROCEDURE.
               PROCEDURE.

                                    PLEA
                                    PLEA IN ABATEMENT
                                         IN ABATEMENT

       20.
       20.      Pleading further
                Pleading further and
                                 and in the alternative,
                                     in the alternative, without
                                                         without waiving
                                                                 waiving the
                                                                         the foregoing, Defendants
                                                                             foregoing, Defendants

assert that
assert that Plaintiffs
            Plaintiffs failed to provide
                       failed to provide pre-suit
                                         pre-suit notice
                                                  notice as
                                                         as required
                                                            required under
                                                                     under Sections
                                                                           Sections 541.154 and
                                                                                    541.154 and




                                                 4
                                                 4
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 43 of 56




542A.003 of the
542A.003 of the TEXAS IINSURANCE
                TEXAS            CODE. Accordingly,
                        NSURANCE CODE. Accordingly, Defendants
                                                    Defendants hereby
                                                               hereby file
                                                                      file aa plea
                                                                              plea in
                                                                                   in

abatement pursuant
abatement pursuant to
                   to Sections
                      Sections 541.155 and 542A.005
                               541.155 and          of the
                                           542A.005 of the TEXAS
                                                           TEXAS IINSURANCE CODE.
                                                                   NSURANCE CODE.

                                      RULE 193.7
                                      RULE 193.7 NOTICE
                                                 NOTICE

       21.
       21.     Pursuant to
               Pursuant to Rule
                           Rule 193.7 of the
                                193.7 of the T     RULES OF CiviL
                                              EXAS RULES
                                             TEXAS          CIVIL PROCEDURE,
                                                                  PROCEDURE, Defendants
                                                                             Defendants hereby
                                                                                        hereby

give actual
give actual notice
            notice to
                   to all
                      all parties
                          parties that
                                  that any
                                       any and
                                           and all
                                               all documents
                                                   documents produced
                                                             produced may
                                                                      may be
                                                                          be used
                                                                             used against
                                                                                  against the
                                                                                          the party
                                                                                              party

producing the
producing the document
              document at
                       at any
                          any pretrial
                              pretrial proceeding
                                       proceeding and/or
                                                  and/or at
                                                         at the
                                                            the trial
                                                                trial of
                                                                      of this
                                                                         this matter
                                                                              matter without
                                                                                     without the
                                                                                             the

necessity of
necessity of authenticating
             authenticating the
                            the documents.
                                documents.

                                              PRAYER
                                              PRAYER

       Accordingly, Defendants
       Accordingly, Defendants pray
                               pray Plaintiffs
                                    Plaintiffs take
                                               take nothing by reason
                                                    nothing by reason of
                                                                      of this
                                                                         this suit,
                                                                              suit, that
                                                                                    that Defendants
                                                                                         Defendants

herein be
herein be released,
          released, discharged
                    discharged and
                               and found not liable
                                   found not liable to
                                                    to Plaintiffs,
                                                       Plaintiffs, that
                                                                   that the
                                                                        the parties
                                                                            parties go
                                                                                    go hence
                                                                                       hence with
                                                                                             with their
                                                                                                  their

costs, without
costs, without delay,
               delay, and
                      and for such other
                          for such other and
                                         and further
                                             further relief, both general
                                                     relief, both general and
                                                                          and special,
                                                                              special, at
                                                                                       at law
                                                                                          law and
                                                                                              and in
                                                                                                  in

equity, to
equity, to which
           which Defendants
                 Defendants are
                            are justly
                                justly entitled.
                                       entitled.



                                                       [signature block
                                                       [signature block on
                                                                        on the
                                                                           the following
                                                                                following page]
                                                                                          page]




                                                   5
                                                   5
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 44 of 56




                                               Respectfully submitted,
                                               Respectfully submitted,

                                               SHACKELFORD, BOWEN,
                                               SHACKELFORD, BOWEN, MCKINLEY
                                                                   MCKINLEY &
                                                                            & NORTON,
                                                                              NORTON, LLP

                                               By: /s/ Bruce
                                               By:/s/  Bruce R.
                                                              R. Wilkin
                                                                 Wilkin
                                                   Bruce R.
                                                   Bruce   R. Wilkin
                                                              Wilkin
                                                   Texas   Bar No.
                                                   Texas Bar   No. 24053549
                                                                   24053549
                                                   bwilkin@shackelford.law
                                                  bwilkin@shackelford.law
                                                   Savannah H.
                                                   Savannah    H. Benac
                                                                   Benac
                                                   Texas   Bar No.
                                                   Texas Bar   No. 24110017
                                                                   24110017
                                                   sbenac@shackelford.law
                                                   sbenac@shackelford.law
                                                   717
                                                   717 Texas            27th Floor
                                                               Avenue, 27th
                                                        Texas Avenue,        Floor
                                                   Houston, Texas
                                                   Houston,         77002
                                                              Texas 77002
                                                   Phone: (832)
                                                   Phone:   (832) 415-1801
                                                                  415-1801
                                                   Fax: (832)
                                                   Fax:  (832) 565-9030
                                                               565-9030

                                               ATTORNEYS FOR DEFENDANTS
                                               ATTORNEYS     DEFENDANTS S              CLAIMS
                                                                              EDGWICK CLAIMS
                                                                             SEDGWICK
                                               MANAGEMENT S
                                               MANAGEMENT   ERVICES, IINC.
                                                           SERVICES,   NC. AND PATRICK
                                                                               PATRICK EMBRY
                                                                                       EMBRY


                                  CERTIFICATE OF SERVICE
                                  CERTIFICATE OF SERVICE

        II hereby
           hereby certify
                  certify that,
                          that, on
                                on June  11, 2021,
                                    June 11,  2021, aa true
                                                       true and
                                                            and correct copy of
                                                                correct copy of the
                                                                                the foregoing
                                                                                    foregoing was
                                                                                              was served
                                                                                                  served
on all
on all counsel  of record
       counsel of          in this
                   record in  this lawsuit,
                                   lawsuit, in accordance with
                                            in accordance   with the
                                                                 the TEXAS R
                                                                     TEXAS  RULES      CIVIL PROCEDURE.
                                                                             ULES OF CIVIL   PROCEDURE.

        René M.
        Rene M. Sigman
                 Sigman                                                        Via
                                                                               Via electronic service
                                                                                   electronic service
        Merlin Law
        Merlin      Group, P.A.
               Law Group,  P.A.
        515 Post Oak
        515 Post Oak Blvd.,
                     Blvd., Suite
                            Suite 510
                                  510
        Houston, TX
        Houston, TX 77027
                     77027
        rmsdocket@merlinlawgroup.com
        nnsdocket@merlinlawgroup.com


                                                       /s/ Bruce
                                                       Is/ Bruce R.
                                                                 R. Wilkin
                                                                    Wilkin
                                                           Bruce R.
                                                           Bruce R. Wilkin
                                                                    Wilkin




                                                   6
                                                   6
       Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 45 of 56                            6/11/2021 4:49 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 54354142
                                                                                                                 By: A Davis
                                                                                                   Filed: 6/11/2021 4:49 PM

                                      CAUSE NO. 2021-27728
                                      CAUSE NO. 2021-27728

 RAMAZAN JAFF
 RAMAZAN    JAFF and  CHONG JAFF
                  and CHONG JAFF                  §§             IN THE
                                                                 IN THE DISTRICT
                                                                        DISTRICT COURT
                                                                                 COURT OF
                                                                                       OF
 DBA LONG
 DBA LONG POINT
            POINT PLAZA,
                    PLAZA,                        §§
      Plaintiffs,
      Plaintiffs,                                 §§
                                                  §§
 vs.
 vs.                                              §§                  HARRIS COUNTY,
                                                                      HARRIS COUNTY, TEXAS
                                                                                     TEXAS
                                                  §§
 NAUTILUS INSURANCE
 NAUTILUS    INSURANCE COMPANY,
                        COMPANY,                  §§
 BRYANT WILCOX,
 BRYANT    WILCOX, CRC
                    CRC INSURANCE
                        INSURANCE                 §§
 SERVICES-SCU-DALLAS, SEDGWICK
 SERVICES-SCU-DALLAS,    SEDGWICK                 §§
 CLAIMS
 CLAIMS MANAGEMENT       SERVICES,
          MANAGEMENT SERVICES,                    §§
 INC.,
 INC., PATRICK
       PATRICK EMBRY,
                 EMBRY,                           §§
        Defendants.
        Defendants.                               §§                  269th JUDICIAL
                                                                      269th JUDICIAL DISTRICT
                                                                                     DISTRICT


    DEFENDANT NAUTILUS
    DEFENDANT  NAUTILUS INSURANCE
                         INSURANCE COMPANY’S  VERIFIED ORIGINAL
                                   COMPANY'S VERIFIED   ORIGINAL
   ANSWER TO
   ANSWER TO PLAINTIFFS'
             PLAINTIFFS’ ORIGINAL
                         ORIGINAL PETITION
                                  PETITION AND
                                           AND PLEA
                                               PLEA IN ABATEMENT
                                                    IN ABATEMENT

TO
TO THE HONORABLE JUDGE
   THE HONORABLE       OF SAID
                 JUDGE OF      COURT:
                          SAID COURT:

           Comes now
           Comes now Defendant
                     Defendant NAUTILUS
                               NAUTILUS INSURANCE COMPANY (hereinafter
                                        INSURANCE COMPANY (hereinafter "Defendant")
                                                                       “Defendant”)
and files
and       this, its
    files this,     Verified Original
                its Verified Original Answer
                                      Answer and
                                             and Plea
                                                 Plea in Abatement, and
                                                      in Abatement, and would
                                                                        would respectfully
                                                                              respectfully show
                                                                                           show as
                                                                                                as
follows:
follows:
                                     I. ORIGINAL
                                     I. ORIGINAL ANSWER
                                                 ANSWER

           1.
           1.    Pursuant to
                 Pursuant to Rule
                             Rule 92 of the
                                  92 of the Texas Rules of
                                            Texas Rules of Civil
                                                           Civil Procedure,
                                                                 Procedure, Defendant
                                                                            Defendant generally denies
                                                                                      generally denies

the allegations
the allegations contained
                contained within
                          within Plaintiffs'
                                 Plaintiffs’ Original
                                             Original Petition
                                                      Petition and
                                                               and demands
                                                                   demands strict
                                                                           strict proof
                                                                                  proof thereon
                                                                                        thereon by
                                                                                                by aa

preponderance of
preponderance of the
                 the credible
                     credible evidence
                              evidence in
                                       in accordance
                                          accordance with
                                                     with the
                                                          the laws of the
                                                              laws of the State of Texas.
                                                                          State of Texas.

                                    II. PLEA
                                    II.      IN ABATEMENT
                                        PLEA IN ABATEMENT

           2.
           2.   Defendant furthers
                Defendant furthers plead
                                   plead that
                                         that Plaintiffs
                                              Plaintiffs failed to give
                                                         failed to give proper
                                                                        proper notice
                                                                               notice under
                                                                                      under Tex.
                                                                                            Tex. Ins.
                                                                                                 Ins.

Code §
Code § 542A.003. Chapter 542A
       542A.003. Chapter      of the
                         542A of the Texas Insurance Code
                                     Texas Insurance Code applies
                                                          applies to
                                                                  to Plaintiffs'
                                                                     Plaintiffs’ lawsuit
                                                                                 lawsuit

because it
because it is an action
           is an action on
                        on aa claim
                              claim under
                                    under an
                                          an insurance
                                             insurance policy
                                                       policy covering
                                                              covering real property that
                                                                       real property that arises
                                                                                          arises from
                                                                                                 from

aa force of nature.
   force of nature. Specifically, Tex. Ins.
                    Specifically, Tex. Ins. Code
                                            Code §
                                                 § 542A.003
                                                   542A.003 requires that Plaintiffs
                                                            requires that Plaintiffs provide
                                                                                     provide written
                                                                                             written

notice to
notice to Defendant
          Defendant no
                    no later
                       later than
                             than the
                                  the 61st
                                      61st day
                                           day before
                                               before the
                                                      the date
                                                          date Plaintiffs
                                                               Plaintiffs file
                                                                          file an
                                                                               an action
                                                                                  action to
                                                                                         to which
                                                                                            which

Chapter 542A
Chapter      applies that
        542A applies that must
                          must include:
                               include:


                                                                                                           1
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 46 of 56




        (1) aa statement
        (1)    statement of
                         of the
                            the acts
                                acts or
                                     or omissions
                                        omissions giving
                                                  giving rise
                                                         rise to
                                                              to the
                                                                 the claim;
                                                                     claim;

        (2) the
        (2) the specific
                specific amount
                         amount alleged
                                alleged to
                                        to be
                                           be owed
                                              owed by
                                                   by the
                                                      the insurer
                                                          insurer on
                                                                  on the
                                                                     the claim for damage
                                                                         claim for damage to
                                                                                          to or
                                                                                             or

loss of covered
loss of         property; and
        covered property; and

        (3) the
        (3) the amount
                amount of
                       of reasonable
                          reasonable and
                                     and necessary
                                         necessary attorney's
                                                   attorney's fees
                                                              fees incurred by the
                                                                   incurred by the claimant,
                                                                                   claimant,

calculated by
calculated by multiplying
              multiplying the
                          the number
                              number of
                                     of hours
                                        hours actually
                                              actually worked
                                                       worked by
                                                              by the
                                                                 the claimant's
                                                                     claimant's attorney,
                                                                                attorney, as
                                                                                          as of
                                                                                             of

the date
the date the
         the notice
             notice is given and
                    is given and as
                                 as reflected in contemporaneously
                                    reflected in contemporaneously kept time records,
                                                                   kept time records, by
                                                                                      by an
                                                                                         an hourly
                                                                                            hourly

rate that
rate that is
          is customary
             customary for
                       for similar
                           similar legal
                                   legal services.
                                         services.

        3.
        3.      Because Plaintiffs
                Because Plaintiffs failed to provide
                                   failed to provide the
                                                     the required
                                                         required pre-suit
                                                                  pre-suit notice,
                                                                           notice, "The
                                                                                   “The court shall
                                                                                        court shall

abate the
abate the action
          action of
                 of the
                    the court
                        court finds
                              finds that
                                    that the
                                         the person
                                             person filing
                                                    filing the
                                                           the plea
                                                               plea in abatement (1)
                                                                    in abatement (1) did not, for
                                                                                     did not, for any
                                                                                                  any

reason, receive
reason, receive aa presuit
                   presuit notice
                           notice complying
                                  complying with
                                            with Section
                                                 Section 542A.003…”
                                                         542A.003..." Tex.
                                                                      Tex. Ins. Code §542A.005.
                                                                           Ins. Code §542A.005.

                    III. 542A.007
                    III. 542A.007 LIMITATION
                                  LIMITATION OF
                                             OF ATTORNEY'S
                                                ATTORNEY’S FEES
                                                           FEES

        4.
        4.      Failure to
                Failure to satisfy
                           satisfy the
                                   the pre-suit
                                       pre-suit notice
                                                notice requirement
                                                       requirement of
                                                                   of Chapter
                                                                      Chapter 542A adversely affects
                                                                              542A adversely affects

Plaintiffs’ ability
Plaintiffs' ability to
                    to recover
                       recover attorney's
                               attorney’s fees. If Plaintiff
                                          fees. If Plaintiff fails
                                                             fails to
                                                                   to provide
                                                                      provide proper
                                                                              proper notice
                                                                                     notice in
                                                                                            in compliance
                                                                                               compliance

with Section
with Section 542A.003, “[t]he Court
             542A.003, "[t]he Court may
                                    may not
                                        not award
                                            award to
                                                  to the
                                                     the claimant
                                                         claimant any
                                                                  any attorney
                                                                      attorney fees incurred
                                                                               fees incurred

after the
after the date the defendant
          date the defendant files the pleading
                             files the pleading with
                                                with the
                                                     the court."
                                                         court.” TEX. INS. CODE
                                                                 TEX. INS. CODE §542A.007
                                                                                §542A.007 (West
                                                                                          (West

2017). Plaintiffs
2017). Plaintiffs failed to provide
                  failed to provide adequate
                                    adequate written
                                             written notice
                                                     notice under
                                                            under Section
                                                                  Section 542A.003; therefore,
                                                                          542A.003; therefore,

Plaintiffs are
Plaintiffs are not
               not entitled
                   entitled to
                            to any
                               any attorney's
                                   attorney’s fees incurred after
                                              fees incurred after the
                                                                  the date of the
                                                                      date of the filing
                                                                                  filing of
                                                                                         of this
                                                                                            this pleading.
                                                                                                 pleading.

                                IV. DEMAND
                                IV. DEMAND FOR JURY TRIAL
                                           FOR JURY TRIAL

        5.
        5.      Defendant demands
                Defendant demands aa jury
                                     jury trial
                                          trial in
                                                in this
                                                   this case. Defendant believes
                                                        case. Defendant believes the
                                                                                 the appropriate
                                                                                     appropriate fee
                                                                                                 fee

has been
has been tendered
         tendered by
                  by the
                     the Plaintiffs.
                         Plaintiffs.

        WHEREFORE, PREMISES
        WHEREFORE, PREMISES CONSIDERED,
                            CONSIDERED, Defendant
                                        Defendant NAUTILUS
                                                  NAUTILUS INSURANCE
                                                           INSURANCE

COMPANY respectfully
COMPANY              prays that
        respectfully prays that Plaintiffs
                                Plaintiffs take
                                           take nothing
                                                nothing on
                                                        on their
                                                           their claims
                                                                 claims against
                                                                        against Defendant,
                                                                                Defendant, that
                                                                                           that




                                                                                                        22
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 47 of 56




Defendant recovers
Defendant recovers its
                   its costs,
                       costs, and
                              and that
                                  that it
                                       it receive
                                          receive such
                                                  such other
                                                       other and
                                                             and further
                                                                 further relief,
                                                                         relief, general or special,
                                                                                 general or special, at
                                                                                                     at

law or in
law or in equity,
          equity, to
                  to which
                     which it
                           it may
                              may show
                                  show itself to be
                                       itself to be justly
                                                    justly entitled.
                                                           entitled.

                                                Respectfully submitted,
                                                Respectfully submitted,

                                                THOMPSON, COE, COUSINS
                                                THOMPSON, COE, COUSINS &
                                                                       & IRONS, L.L.P.
                                                                         IRONS, L.L.P.

                                                By:
                                                By:    /s/ George
                                                       /s/        Arnold
                                                           George Arnold
                                                      George  H. Arnold
                                                      George H.  Arnold
                                                      State Bar No.
                                                      State Bar No. 00783559
                                                                    00783559
                                                      garnold@thompsoncoe.com
                                                      garnold@thompsoncoe.com
                                                      Susan Sparks
                                                      Susan  Sparks Usery
                                                                     Usery
                                                      State Bar No.
                                                      State Bar No. 18880100
                                                                    18880100
                                                      susery@thompsoncoe.com
                                                      susery@thompsoncoe.com
                                                      One Riverway,
                                                      One  Riverway, Suite 1400
                                                                     Suite 1400
                                                      Houston, Texas
                                                      Houston,        77056
                                                                Texas 77056
                                                      Telephone:  (713) 403-8210
                                                      Telephone: (713)  403-8210
                                                      Facsimile: (713)
                                                      Facsimile:  (713) 403-8299
                                                                        403-8299

                                                Attorneys for
                                                Attorneys for Defendant
                                                              Defendant
                                                NAUTILUS INSURANCE
                                                NAUTILUS                COMPANY
                                                            INSURANCE COMPANY


                                  CERTIFICATE OF SERVICE
                                  CERTIFICATE OF SERVICE

      This  is to
      This is  to certify
                  certify that
                          that on
                               on the
                                   the 11th
                                       11th day
                                            day of
                                                of June, 2021, aa true
                                                   June, 2021,    true and
                                                                       and correct
                                                                           correct copy
                                                                                   copy of
                                                                                        of the
                                                                                           the foregoing
                                                                                               foregoing
document was
document  was delivered
                delivered toto all
                               all counsel
                                    counsel of
                                             of record
                                                record in accordance with
                                                       in accordance     with the
                                                                              the Texas  Rules of
                                                                                   Texas Rules   of Civil
                                                                                                    Civil
Procedure as follows:
Procedure as follows:

 Rene M.
 Rene  M. Sigman
           Sigman                                     Bruce R.
                                                      Bruce R. Wilkin
                                                               Wilkin
 MERLIN L
 MERLIN  LAW    GROUP, PA
            AW GROUP,     PA                          Savannah
                                                      Savannah H.H. Benac
                                                                    Benac
 515 Post Oak
 515 Post  Oak Blvd,
                Blvd, Suite
                       Suite 510
                             510                      S HACKELFORD, BOWEN,
                                                      SHACKELFORD,    BOWEN, MCKINLEY
                                                                               MCKINLEY &&
 Houston, Texas
 Houston,   Texas 77027
                   77027                                NORTON, LLP
                                                        NORTON,   LLP
 rmsdocket@merlinlawgroup.com
 rmsdocket@merlinlawgroup.com                         717
                                                      717 Texas  Ave., 27th
                                                          Texas Ave.,  27th Fl.
                                                                            Fl.
 Attorney for
 Attorney  for Plaintiffs
               Plaintiffs                             Houston, TX
                                                      Houston,       77002
                                                                TX 77002
                                                      bwilkin@shackelford.law
                                                      bwilkin@shackelford.law
                                                      sbenac@shackelford.law
                                                      sbenac@shackelford.law
                                                      Attorneys for
                                                      Attorneys for Defendants
                                                                    Defendants
                                                      Sedgwick Claims
                                                      Sedgwick          Management Services,
                                                                Claims Management   Services, Inc.
                                                                                              Inc.
                                                      and Patrick
                                                      and Patrick Embry
                                                                   Embry


                                                 /s/ George
                                                 /s/        Arnold
                                                     George Arnold
                                                George Arnold
                                                George  Arnold




                                                                                                       3
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 48 of 56




                                           VERIFICATION

STATE OF TEXAS

COUNTY OF HARRIS


       BEFORE ME, the undersigned notary public, on this day personally appeared George
Arnold, being by me duly sworn on his oath deposed and said that he has read the above and
foregoing pleading and the statements contained therein are, to the best of his knowledge,
information and belief, true and correct.


                                                   George Arnold, Attorney



       SUBSCRIBED AND SWORN TO BEFORE ME by George Arnold on this n elday of
June, 2021, to certify which witness my hand and official seal.




              PATRICIA A COOK
      ast       Notary Public                      Notary Public, State of Texas
            * STATE OF TEXAS
                 ID# 701826-5
             My Comm. Exp. Aug. 01, 2024
                V   V




                                                                                         4
      Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 49 of 56                              6/17/2021 6:00 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 54541468
                                                                                                              By: F Abdul-Bari
                                                                                                    Filed: 6/17/2021 6:00 PM

                                            NO. 2021-27728
                                            NO. 2021-27728

RAMAZAN JAFF
RAMAZAN     JAFF and
                 and CHONG JAFF
                     CHONG JAFF                    §§          IN
                                                               IN THE DISTRICT COURT
                                                                  THE DISTRICT COURT
DBA LONG
DBA LONG POINT
            POINT PLAZA,
                   PLAZA,                          §§
    Plaintiffs,
    Plaintiffs,                                    §§
                                                   §§
vs.
vs.                                                §§
                                                   §§
NAUTILUS INSURANCE
NAUTILUS  INSURANCE COMPANY,
                         COMPANY,                  §§          OF HARRIS
                                                               OF HARRIS COUNTY,
                                                                         COUNTY, TEXAS
                                                                                 TEXAS
BRYANT WILCOX,
BRYANT WILCOX, CRC CRC INSURANCE
                         INSURANCE                 §§
SERVICES, INC.
SERVICES, INC. -– SCU
                  SCU -– DALLAS,
                         DALLAS,                   §§
SEDGWICK CLAIMS
SEDGWICK   CLAIMS MANAGEMENT
                    MANAGEMENT                     §§
SERVICES, INC.,
SERVICES, INC., PATRICK
                 PATRICK EMBRY,
                           EMBRY,                  §§
   Defendants.
   Defendants.                                     §§          269TH JUDICIAL
                                                               269TH JUDICIAL DISTRICT
                                                                              DISTRICT


               CRC
               CRC INSURANCE SERVICES, INC.’s
                   INSURANCE SERVICES,        ORIGINAL ANSWER
                                       INC.'s ORIGINAL ANSWER

TO THE
TO     HONORABLE COURT:
   THE HONORABLE COURT:

        COMES NOW
        COMES NOW CRC
                  CRC INSURANCE
                      INSURANCE SERVICES,
                                SERVICES, INC. d/b/a SCU
                                          INC. d/b/a     (improperly named
                                                     SCU (improperly named

herein as
herein as "CRC
          “CRC Insurance
               Insurance Services
                         Services -– SCU – Dallas")
                                     SCU — Dallas”) (hereafter
                                                    (hereafter "CRC"),
                                                               “CRC”), and
                                                                       and responds
                                                                           responds to
                                                                                    to

Plaintiffs’ Original
Plaintiffs' Original Petition
                     Petition as
                              as follows:
                                 follows:

                                       GENERAL DENIAL
                                       GENERAL DENIAL

        1.
        1.     Subject to its
               Subject to its rights
                              rights to
                                     to seek
                                        seek removal
                                             removal of
                                                     of this
                                                        this action,
                                                             action, CRC
                                                                     CRC generally
                                                                         generally denies
                                                                                   denies all
                                                                                          all

allegations contained
allegations contained in
                      in Plaintiffs'
                         Plaintiffs’ Petition,
                                     Petition, and
                                               and demands
                                                   demands strict
                                                           strict proof
                                                                  proof thereof
                                                                        thereof by
                                                                                by aa preponderance
                                                                                      preponderance

of the
of the evidence,
       evidence, and/or
                 and/or by
                        by clear
                           clear and
                                 and convincing
                                     convincing evidence.
                                                evidence.

                                       SPECIAL DENIALS
                                       SPECIAL DENIALS

        2.
        2.     Without waiving
               Without waiving any
                               any of
                                   of the
                                      the foregoing,
                                          foregoing, CRC
                                                     CRC would
                                                         would show
                                                               show the
                                                                    the following:
                                                                        following:

               a.
               a.      Plaintiffs’ claims
                       Plaintiffs' claims are
                                          are barred
                                               barred in
                                                      in whole
                                                         whole or
                                                                or in
                                                                   in part,
                                                                      part, or
                                                                            or alternatively,
                                                                               alternatively, should
                                                                                              should be
                                                                                                      be
                       abated, due
                       abated,  due to
                                     to Plaintiffs'
                                        Plaintiffs’ failure
                                                    failure to
                                                            to satisfy
                                                               satisfy conditions
                                                                       conditions precedent
                                                                                    precedent to
                                                                                               to filing
                                                                                                  filing
                       and/or prosecuting
                       and/or  prosecuting this
                                            this action.
                                                 action.

               b.
               b.      Plaintiffs’ claims
                       Plaintiffs' claims are
                                           are barred
                                               barred in
                                                       in whole
                                                          whole or
                                                                or in
                                                                    in part,
                                                                       part, or
                                                                             or alternatively,
                                                                                alternatively, should
                                                                                               should be
                                                                                                      be
                       abated, as
                       abated,  as Plaintiffs
                                    Plaintiffs failed
                                               failed to
                                                      to provide
                                                          provide CRC
                                                                   CRC with
                                                                          with the
                                                                                 the notice
                                                                                     notice required
                                                                                            required by
                                                                                                      by
                       Tex.
                       Tex. Ins.   Code Sect.
                             Ins. Code   Sect. 541.154,    prior to
                                                541.154, prior   to filing   suit against
                                                                     filing suit  against CRC
                                                                                          CRC seeking
                                                                                                 seeking
                       damages under
                       damages   under the
                                        the Texas
                                             Texas Insurance   Code.
                                                    Insurance Code.



ANSWER OF
ANSWER OF CRC
          CRC                                                                                  Page 11 of 8
                                                                                               Page
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 50 of 56




                                  AFFIRMATIVE DEFENSES
                                  AFFIRMATIVE DEFENSES

       3.
       3.      Sole Proximate
               Sole Proximate Cause. CRC would
                              Cause. CRC would show
                                               show that
                                                    that it
                                                         it was
                                                            was not
                                                                not an
                                                                    an underwriter
                                                                       underwriter or
                                                                                   or an
                                                                                      an

insurance adjuster
insurance adjuster on
                   on any
                      any insurance
                          insurance policy
                                    policy issued
                                           issued to
                                                  to any
                                                     any Plaintiff,
                                                         Plaintiff, and
                                                                    and had
                                                                        had no
                                                                            no involvement
                                                                               involvement in
                                                                                           in the
                                                                                              the

investigation, adjustment,
investigation, adjustment, or
                           or denial
                              denial of
                                     of any
                                        any claim
                                            claim for
                                                  for loss
                                                      loss submitted
                                                           submitted by
                                                                     by any
                                                                        any Plaintiff.
                                                                            Plaintiff. If any
                                                                                       If any

Plaintiff suffered
Plaintiff suffered any
                   any uninsured
                       uninsured loss
                                 loss as
                                      as alleged,
                                         alleged, CRC
                                                  CRC would
                                                      would show
                                                            show that
                                                                 that the
                                                                      the sole
                                                                          sole proximate
                                                                               proximate cause
                                                                                         cause

of any
of any resulting
       resulting damages
                 damages was
                         was actions
                             actions and/or
                                     and/or omissions
                                            omissions of
                                                      of one
                                                         one or
                                                             or more
                                                                more persons
                                                                     persons or
                                                                             or entities
                                                                                entities over
                                                                                         over

whom CRC
whom CRC had
         had no
             no control
                control and
                        and for whose conduct
                            for whose conduct CRC
                                              CRC is
                                                  is not
                                                     not responsible
                                                         responsible or
                                                                     or legally
                                                                        legally liable. CRC
                                                                                liable. CRC

therefore asserts
therefore asserts sole
                  sole proximate
                       proximate cause
                                 cause as
                                       as an
                                          an affirmative
                                             affirmative defense
                                                         defense to
                                                                 to Plaintiffs'
                                                                    Plaintiffs’ claims.
                                                                                claims.

       4.
       4.      Arbitration.
               Arbitration.     CRC would
                                CRC would show
                                          show that
                                               that Plaintiffs'
                                                    Plaintiffs’ authorized
                                                                authorized insurance
                                                                           insurance agent,
                                                                                     agent,

Kathryn Sullivan
Kathryn          Agency, Inc.,
        Sullivan Agency,       signed aa CRC
                         Inc., signed    CRC Brokerage
                                             Brokerage Agreement
                                                       Agreement whose
                                                                 whose terms
                                                                       terms governed
                                                                             governed the
                                                                                      the

insurance transactions
insurance transactions made
                       made the
                            the basis
                                basis of
                                      of Plaintiffs'
                                         Plaintiffs’ Petition.
                                                     Petition. The terms of
                                                               The terms of the
                                                                            the CRC
                                                                                CRC Brokerage
                                                                                    Brokerage

Agreement apply
Agreement apply to
                to each
                   each Plaintiff
                        Plaintiff as
                                  as principal
                                     principal represented
                                               represented by
                                                           by Kathryn
                                                              Kathryn Sullivan Agency, Inc.
                                                                      Sullivan Agency,      as
                                                                                       Inc. as

agent, and
agent, and also
           also apply
                apply under
                      under the
                            the doctrine
                                doctrine of
                                         of estoppel/direct
                                            estoppel/direct benefits
                                                            benefits estoppel,
                                                                     estoppel, and/or
                                                                               and/or under
                                                                                      under the
                                                                                            the

third-party beneficiary
third-party beneficiary doctrine.
                        doctrine. CRC
                                  CRC would
                                      would show
                                            show that
                                                 that the
                                                      the insurance
                                                          insurance transactions
                                                                    transactions made
                                                                                 made the
                                                                                      the basis
                                                                                          basis

of Plaintiffs'
of Plaintiffs’ Petition
               Petition affect
                        affect interstate
                               interstate commerce
                                          commerce (as
                                                   (as stated
                                                       stated in
                                                              in the
                                                                 the CRC
                                                                     CRC Brokerage
                                                                         Brokerage Agreement),
                                                                                   Agreement),

such that
such that the
          the parties'
              parties’ rights
                       rights to
                              to arbitrate
                                 arbitrate are
                                           are governed
                                               governed by
                                                        by the
                                                           the Federal
                                                               Federal Arbitration
                                                                       Arbitration Act
                                                                                   Act (9
                                                                                       (9 U.S.C.
                                                                                          U.S.C. §
                                                                                                 § 33

et seq.).
et seq.). CRC
          CRC would
              would therefore
                    therefore show
                              show that
                                   that each
                                        each Plaintiff
                                             Plaintiff is
                                                       is obligated
                                                          obligated to
                                                                    to submit
                                                                       submit all
                                                                              all claims
                                                                                  claims asserted
                                                                                         asserted

against CRC
against CRC to
            to binding
               binding arbitration
                       arbitration before
                                   before the
                                          the American
                                              American Arbitration
                                                       Arbitration Association
                                                                   Association in
                                                                               in Birmingham,
                                                                                  Birmingham,

Alabama. Subject
Alabama.         to and
         Subject to and without
                        without waiving
                                waiving any
                                        any of
                                            of its
                                               its rights
                                                   rights to
                                                          to object
                                                             object to
                                                                    to or
                                                                       or move
                                                                          move to
                                                                               to vacate
                                                                                  vacate any
                                                                                         any

adverse award
adverse award that
              that the
                   the AAA
                       AAA may
                           may render
                               render against
                                      against CRC,
                                              CRC, CRC
                                                   CRC asserts
                                                       asserts arbitration
                                                               arbitration as
                                                                           as an
                                                                              an affirmative
                                                                                 affirmative

defense to
defense to each
           each Plaintiff's
                Plaintiff’s claims
                            claims in
                                   in this
                                      this action.
                                           action.

       5.
       5.      Exclusive Remedy.
               Exclusive Remedy.        CRC would
                                        CRC would show
                                                  show that
                                                       that the
                                                            the CRC
                                                                CRC Brokerage
                                                                    Brokerage Agreement
                                                                              Agreement

signed by
signed by Kathryn
          Kathryn Sullivan Agency, Inc.
                  Sullivan Agency,      (as authorized
                                   Inc. (as authorized insurance
                                                       insurance agent
                                                                 agent for
                                                                       for each
                                                                           each Plaintiff,
                                                                                Plaintiff, as
                                                                                           as




ANSWER OF
ANSWER OF CRC
          CRC                                                                             Page 2
                                                                                          Page 2 of
                                                                                                 of 8
                                                                                                    8
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 51 of 56




principal) applies
principal) applies to
                   to and
                      and governs
                          governs the
                                  the insurance
                                      insurance transactions
                                                transactions made
                                                             made the
                                                                  the basis
                                                                      basis of
                                                                            of Plaintiffs'
                                                                               Plaintiffs’ Petition,
                                                                                           Petition,

and to
and to each
       each Plaintiffs
            Plaintiff’s claims
                        claims against
                               against CRC.
                                       CRC. The Brokerage Agreement
                                            The Brokerage Agreement displaces
                                                                    displaces any
                                                                              any tort
                                                                                  tort duties
                                                                                       duties

that might
that might otherwise
           otherwise arise
                     arise in
                           in favor of any
                              favor of any Plaintiff,
                                           Plaintiff, and
                                                      and provides
                                                          provides the
                                                                   the exclusive
                                                                       exclusive remedy
                                                                                 remedy for
                                                                                        for any
                                                                                            any

and all
and all claims
        claims Plaintiffs
               Plaintiffs have
                          have asserted
                               asserted against
                                        against CRC
                                                CRC arising
                                                    arising out
                                                            out of
                                                                of the
                                                                   the subject
                                                                       subject insurance
                                                                               insurance

transaction. CRC
transaction. CRC therefore
                 therefore asserts
                           asserts the
                                   the terms
                                       terms of
                                             of the
                                                the CRC
                                                    CRC Brokerage
                                                        Brokerage Agreement
                                                                  Agreement as
                                                                            as an
                                                                               an affirmative
                                                                                  affirmative

defense to
defense to all
           all of
               of Plaintiffs'
                  Plaintiffs’ claims
                              claims against
                                     against CRC.
                                             CRC.

        6.
        6.     Alabama Law.
               Alabama Law. CRC
                            CRC would
                                would show
                                      show that
                                           that the
                                                the CRC
                                                    CRC Brokerage
                                                        Brokerage Agreement
                                                                  Agreement signed
                                                                            signed by
                                                                                   by

Kathryn Sullivan
Kathryn          Agency, Inc.
        Sullivan Agency,      (as authorized
                         Inc. (as authorized insurance
                                             insurance agent
                                                       agent for
                                                             for Plaintiffs,
                                                                 Plaintiffs, as
                                                                             as principals)
                                                                                principals) states
                                                                                            states

that the
that the law
         law of
             of the
                the state
                    state of
                          of Alabama
                             Alabama shall
                                     shall apply
                                           apply to
                                                 to and
                                                    and govern
                                                        govern the
                                                               the rights
                                                                   rights and
                                                                          and obligations
                                                                              obligations of
                                                                                          of the
                                                                                             the

parties. CRC
parties. CRC would
             would show
                   show that
                        that Alabama
                             Alabama law
                                     law applies
                                         applies to
                                                 to the
                                                    the subject
                                                        subject insurance
                                                                insurance transactions,
                                                                          transactions, and
                                                                                        and to
                                                                                            to

Plaintiffs’ claims
Plaintiffs' claims against
                   against CRC,
                           CRC, and
                                and displaces
                                    displaces any
                                              any causes
                                                  causes of
                                                         of action
                                                            action under
                                                                   under statutes
                                                                         statutes or
                                                                                  or common
                                                                                     common law
                                                                                            law

of any
of any other
       other state.
             state.

        7.
        7.      Release // Disclaimer.
                Release    Disclaimer. CRC
                                       CRC would
                                           would show
                                                 show that
                                                      that the
                                                           the CRC
                                                               CRC Brokerage
                                                                   Brokerage Agreement
                                                                             Agreement

signed by
signed by Kathryn
          Kathryn Sullivan Agency, Inc.
                  Sullivan Agency,      (as authorized
                                   Inc. (as authorized insurance
                                                       insurance agent
                                                                 agent for
                                                                       for Plaintiffs,
                                                                           Plaintiffs, as
                                                                                       as

principals) states
principals) states that:
                   that: a)
                         a) CRC
                            CRC assumes
                                assumes no
                                        no responsibility
                                           responsibility toward
                                                          toward any
                                                                 any policy
                                                                     policy with
                                                                            with regard
                                                                                 regard to
                                                                                        to the
                                                                                           the

adequacy, amount
adequacy, amount or
                 or form of coverage;
                    form of coverage; b)
                                      b) CRC
                                         CRC shall
                                             shall have
                                                   have no
                                                        no liability
                                                           liability for
                                                                     for non-payment
                                                                         non-payment of
                                                                                     of claims
                                                                                        claims

due to
due to the
       the insolvency
           insolvency of
                      of an
                         an Insurer, or otherwise,
                            Insurer, or otherwise, under
                                                   under contracts
                                                         contracts of
                                                                   of insurance
                                                                      insurance placed
                                                                                placed by
                                                                                       by CRC;
                                                                                          CRC; c)
                                                                                               c)

CRC shall
CRC shall be
          be held
             held harmless
                  harmless from any claim
                           from any claim asserted
                                          asserted against
                                                   against CRC
                                                           CRC in
                                                               in following
                                                                  following the
                                                                            the instructions
                                                                                instructions of
                                                                                             of

the Producer;
the Producer; and
              and d)
                  d) Plaintiffs
                     Plaintiffs shall
                                shall bear
                                      bear the
                                           the cost
                                               cost of
                                                    of their
                                                       their own
                                                             own attorneys'
                                                                 attorneys’ fees and costs
                                                                            fees and costs in
                                                                                           in the
                                                                                              the

arbitration proceeding.
arbitration proceeding. CRC
                        CRC therefore
                            therefore asserts
                                      asserts release
                                              release and
                                                      and disclaimer
                                                          disclaimer as
                                                                     as affirmative
                                                                        affirmative defenses
                                                                                    defenses to
                                                                                             to

Plaintiffs’ claims.
Plaintiffs' claims.

        8.
        8.     Disclaimer. To
               Disclaimer.    the extent
                           To the extent that
                                         that any
                                              any Plaintiff
                                                  Plaintiff alleges
                                                            alleges that
                                                                    that CRC
                                                                         CRC made
                                                                             made or
                                                                                  or breached
                                                                                     breached

any representations
any representations to
                    to any
                       any Plaintiff
                           Plaintiff or
                                     or to
                                        to its
                                           its agent
                                               agent (Kathryn
                                                     (Kathryn Sullivan Agency, Inc.),
                                                              Sullivan Agency,        CRC asserts
                                                                               Inc.), CRC asserts




ANSWER OF
ANSWER OF CRC
          CRC                                                                            Page 3
                                                                                         Page 3 of
                                                                                                of 8
                                                                                                   8
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 52 of 56




the CRC
the CRC Brokerage
        Brokerage Agreement's
                  Agreement’s disclaimer
                              disclaimer of
                                         of oral
                                            oral promises
                                                 promises or
                                                          or representations
                                                             representations as
                                                                             as an
                                                                                an affirmative
                                                                                   affirmative

defense. CRC
defense. CRC further asserts the
             further asserts the CRC
                                 CRC Brokerage
                                     Brokerage Agreement's
                                               Agreement's requirement
                                                           requirement and
                                                                       and condition
                                                                           condition that
                                                                                     that

any promises/representations/modifications
any promises/representations/modifications must
                                           must be
                                                be in
                                                   in writing
                                                      writing and
                                                              and executed
                                                                  executed by
                                                                           by CRC
                                                                              CRC as
                                                                                  as an
                                                                                     an

affirmative defense.
affirmative defense.

       9.
       9.      Notice // Knowledge.
               Notice    Knowledge. CRC
                                    CRC would
                                        would show
                                              show that
                                                   that Plaintiff's
                                                        Plaintiff’s personnel
                                                                    personnel and
                                                                              and agents
                                                                                  agents

(including employees
(including employees of
                     of Kathryn
                        Kathryn Sullivan Agency, Inc.)
                                Sullivan Agency,       had actual
                                                 Inc.) had actual and/or
                                                                  and/or constructive
                                                                         constructive notice/
                                                                                      notice/

knowledge of
knowledge of all
             all material
                 material facts regarding the
                          facts regarding the subject
                                              subject insurance
                                                      insurance policy
                                                                policy text
                                                                       text that
                                                                            that Plaintiffs
                                                                                 Plaintiffs now
                                                                                            now

allege were
allege were not
            not fully
                fully disclosed
                      disclosed by
                                by CRC.
                                   CRC. CRC
                                        CRC asserts
                                            asserts that
                                                    that such
                                                         such actual
                                                              actual and/or
                                                                     and/or constructive
                                                                            constructive notice/
                                                                                         notice/

knowledge of
knowledge of persons
             persons employed
                     employed by
                              by Plaintiffs'
                                 Plaintiffs’ insurance
                                             insurance agency
                                                       agency is
                                                              is imputed
                                                                 imputed to
                                                                         to each
                                                                            each Plaintiff,
                                                                                 Plaintiff, and
                                                                                            and

therefore asserts
therefore asserts such
                  such notice/knowledge
                       notice/knowledge as
                                        as an
                                           an affirmative
                                              affirmative defense
                                                          defense to
                                                                  to Plaintiffs'
                                                                     Plaintiffs’ claims
                                                                                 claims for
                                                                                        for

misrepresentation or
misrepresentation or non-disclosure.
                     non-disclosure.

       10.
       10.     No Reliance.
               No Reliance. CRC
                            CRC would
                                would show
                                      show that
                                           that in
                                                in the
                                                   the CRC
                                                       CRC Brokerage
                                                           Brokerage Agreement,
                                                                     Agreement, and
                                                                                and in
                                                                                    in its
                                                                                       its

other communications,
other communications, Kathryn
                      Kathryn Sullivan Agency, Inc.
                              Sullivan Agency,      (as authorized
                                               Inc. (as authorized insurance
                                                                   insurance agent
                                                                             agent for
                                                                                   for each
                                                                                       each

Plaintiff, as
Plaintiff, as principal)
              principal) agreed
                         agreed to
                                to disclaim
                                   disclaim any
                                            any reliance
                                                reliance upon
                                                         upon any
                                                              any representations
                                                                  representations allegedly
                                                                                  allegedly made
                                                                                            made

by CRC.
by CRC. CRC
        CRC asserts
            asserts such
                    such disclaimers
                         disclaimers of
                                     of reliance
                                        reliance by
                                                 by Plaintiffs
                                                    Plaintiffs (made
                                                               (made by
                                                                     by and
                                                                        and through
                                                                            through their
                                                                                    their

agent, Kathryn
agent, Kathryn Sullivan Agency, Inc.)
               Sullivan Agency,       as affirmative
                                Inc.) as affirmative defenses
                                                     defenses to
                                                              to Plaintiffs'
                                                                 Plaintiffs’ claims
                                                                             claims against
                                                                                    against CRC.
                                                                                            CRC.

       11.
       11.     Ratification. CRC
               Ratification. CRC would
                                 would show
                                       show that
                                            that Plaintiff
                                                 Plaintiff (acting
                                                           (acting by
                                                                   by and
                                                                      and through
                                                                          through its
                                                                                  its personnel
                                                                                      personnel

and its
and its authorized
        authorized agency
                   agency Kathryn
                          Kathryn Sullivan Agency, Inc.)
                                  Sullivan Agency,       represented, agreed
                                                   Inc.) represented, agreed to
                                                                             to accept,
                                                                                accept, and
                                                                                        and did
                                                                                            did

accept and
accept and retain
           retain the
                  the benefits
                      benefits of
                               of the
                                  the insurance
                                      insurance transaction
                                                transaction and
                                                            and the
                                                                the terms,
                                                                    terms, conditions,
                                                                           conditions, exclusions,
                                                                                       exclusions,

and sublimits
and sublimits of
              of the
                 the policy
                     policy made
                            made the
                                 the basis
                                     basis of
                                           of Plaintiff's
                                              Plaintiff’s Petition.
                                                          Petition. CRC
                                                                    CRC would
                                                                        would therefore
                                                                              therefore show
                                                                                        show that
                                                                                             that

each Plaintiff
each Plaintiff has
               has ratified:
                   ratified: the
                             the subject
                                 subject insurance
                                         insurance transaction;
                                                   transaction; CRC's
                                                                CRC’s actions
                                                                      actions in
                                                                              in connection
                                                                                 connection with
                                                                                            with

that transaction;
that transaction; and
                  and the
                      the subject
                          subject policy.
                                  policy. Further,
                                          Further, each
                                                   each Plaintiff
                                                        Plaintiff has
                                                                  has ratified
                                                                      ratified the
                                                                               the CRC
                                                                                   CRC Brokerage
                                                                                       Brokerage

Agreement and
Agreement and obligations
              obligations thereunder
                          thereunder with
                                     with respect
                                          respect to
                                                  to the
                                                     the subject
                                                         subject insurance
                                                                 insurance transactions
                                                                           transactions and
                                                                                        and to
                                                                                            to




ANSWER OF
ANSWER OF CRC
          CRC                                                                          Page 4
                                                                                       Page 4 of
                                                                                              of 8
                                                                                                 8
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 53 of 56




Plaintiffs’ claims
Plaintiffs' claims against
                   against CRC.
                           CRC. CRC
                                CRC therefore
                                    therefore asserts
                                              asserts ratification
                                                      ratification as
                                                                   as an
                                                                      an affirmative
                                                                         affirmative defense
                                                                                     defense to
                                                                                             to

Plaintiffs’ claims.
Plaintiffs' claims.

        12.
        12.     Waiver.
                Waiver.     CRC would
                            CRC would show
                                      show that
                                           that each
                                                each Plaintiff
                                                     Plaintiff (acting
                                                               (acting by
                                                                       by and
                                                                          and through
                                                                              through its
                                                                                      its

personnel and
personnel and its
              its authorized
                  authorized agency
                             agency Kathryn
                                    Kathryn Sullivan Agency, Inc.)
                                            Sullivan Agency,       by their
                                                             Inc.) by their actions
                                                                            actions and
                                                                                    and

representations, have
representations, have waived
                      waived any
                             any rights
                                 rights to
                                        to complain
                                           complain of
                                                    of the
                                                       the subject
                                                           subject insurance
                                                                   insurance transaction
                                                                             transaction or
                                                                                         or

CRC’s actions
CRC's actions in
              in that
                 that transaction.
                      transaction. CRC
                                   CRC therefore
                                       therefore asserts
                                                 asserts waiver
                                                         waiver as
                                                                as an
                                                                   an affirmative
                                                                      affirmative defense
                                                                                  defense to
                                                                                          to

Plaintiffs’ claims.
Plaintiffs' claims.

        13.
        13.     Estoppel.
                Estoppel.   CRC would
                            CRC would show
                                      show that
                                           that each
                                                each Plaintiff
                                                     Plaintiff (acting
                                                               (acting by
                                                                       by and
                                                                          and through
                                                                              through its
                                                                                      its

personnel and
personnel and its
              its authorized
                  authorized agency
                             agency Kathryn
                                    Kathryn Sullivan Agency, Inc.),
                                            Sullivan Agency,        by their
                                                             Inc.), by their actions
                                                                             actions and
                                                                                     and

representations to
representations to CRC
                   CRC and
                       and others,
                           others, are
                                   are estopped
                                       estopped to
                                                to complain
                                                   complain against
                                                            against CRC
                                                                    CRC regarding
                                                                        regarding the
                                                                                  the subject
                                                                                      subject

insurance policy
insurance policy or
                 or CRC's
                    CRC’s role
                          role in
                               in that
                                  that transaction.
                                       transaction.      CRC therefore
                                                         CRC therefore asserts
                                                                       asserts estoppel
                                                                               estoppel as
                                                                                        as an
                                                                                           an

affirmative defense
affirmative defense to
                    to Plaintiffs'
                       Plaintiffs’ claims.
                                   claims.

        14.
        14.     Comparative Responsibility. If,
                Comparative Responsibility.     as Plaintiffs
                                            If, as Plaintiffs contend,
                                                              contend, the
                                                                       the subject
                                                                           subject policy
                                                                                   policy failed
                                                                                          failed

to provide
to provide the
           the terms
               terms or
                     or limits
                        limits of
                               of coverage
                                  coverage allegedly
                                           allegedly sought
                                                     sought by
                                                            by each
                                                               each Plaintiff
                                                                    Plaintiff (through
                                                                              (through its
                                                                                       its agency
                                                                                           agency

Kathryn Sullivan
Kathryn          Agency, Inc.),
        Sullivan Agency,        then CRC
                         Inc.), then CRC asserts
                                         asserts that
                                                 that each
                                                      each Plaintiff
                                                           Plaintiff (acting
                                                                     (acting through
                                                                             through its
                                                                                     its

personnel and/or
personnel and/or its
                 its agency,
                     agency, Kathryn
                             Kathryn Sullivan Agency, Inc.)
                                     Sullivan Agency,       failed to
                                                      Inc.) failed to exercise
                                                                      exercise ordinary
                                                                               ordinary care
                                                                                        care in
                                                                                             in

applying for,
applying      procuring, and
         for, procuring, and evaluating
                             evaluating the
                                        the subject
                                            subject insurance
                                                    insurance coverage.
                                                              coverage.       CRC asserts
                                                                              CRC asserts such
                                                                                          such

comparative negligence
comparative negligence and/or
                       and/or responsibility
                              responsibility as
                                             as an
                                                an affirmative
                                                   affirmative defense
                                                               defense under
                                                                       under applicable
                                                                             applicable

substantive law,
substantive      including the
            law, including the statutes
                               statutes and
                                        and common
                                            common laws of Alabama,
                                                   laws of Alabama, or
                                                                    or alternatively
                                                                       alternatively Texas
                                                                                     Texas law.
                                                                                           law.

        15.
        15.     Comparative Responsibility. If,
                Comparative Responsibility.     as Plaintiffs
                                            If, as Plaintiffs contend,
                                                              contend, the
                                                                       the subject
                                                                           subject policy
                                                                                   policy failed
                                                                                          failed

to provide
to provide the
           the terms
               terms or
                     or limits of coverage
                        limits of coverage allegedly
                                           allegedly sought
                                                     sought by
                                                            by Plaintiffs
                                                               Plaintiffs (through
                                                                          (through its
                                                                                   its agency
                                                                                       agency

Kathryn Sullivan
Kathryn          Agency, Inc.)
        Sullivan Agency,       and any
                         Inc.) and any Plaintiff
                                       Plaintiff has
                                                 has suffered
                                                     suffered any
                                                              any underinsured
                                                                  underinsured loss
                                                                               loss as
                                                                                    as alleged,
                                                                                       alleged,

CRC would
CRC would show
          show that
               that any
                    any uninsured
                        uninsured loss or damages
                                  loss or damages resulted
                                                  resulted solely
                                                           solely from the acts
                                                                  from the acts and/or
                                                                                and/or




ANSWER OF
ANSWER OF CRC
          CRC                                                                         Page 55 of
                                                                                      Page    of 8
                                                                                                 8
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 54 of 56




omissions of
omissions of one
             one or
                 or more
                    more persons
                         persons or
                                 or entities
                                    entities over
                                             over whom
                                                  whom CRC
                                                       CRC had
                                                           had no
                                                               no control
                                                                  control and
                                                                          and for
                                                                              for whose
                                                                                  whose

conduct CRC
conduct CRC is
            is not
               not responsible
                   responsible or
                               or legally
                                  legally liable. Alternatively, CRC
                                          liable. Alternatively, CRC would
                                                                     would show
                                                                           show that
                                                                                that such
                                                                                     such

persons or
persons or entities
           entities constitute
                    constitute responsible
                               responsible third
                                           third parties
                                                 parties as
                                                         as that
                                                            that term
                                                                 term is
                                                                      is utilized
                                                                         utilized in
                                                                                  in the
                                                                                     the Tex. Civ.
                                                                                         Tex. Civ.

Prac. &
Prac. & Rem.
        Rem. Code,
             Code, and
                   and requests
                       requests that
                                that the
                                     the comparative
                                         comparative fault and responsibility
                                                     fault and responsibility of
                                                                              of such
                                                                                 such

responsible third
responsible third parties
                  parties be
                          be allocated
                             allocated to
                                       to reduce
                                          reduce the
                                                 the damages
                                                     damages recoverable
                                                             recoverable by
                                                                         by Plaintiffs
                                                                            Plaintiffs in
                                                                                       in this
                                                                                          this

action.
action.

          16.
          16.        Exemplary Damages. Without
                     Exemplary Damages. Without waiving
                                                waiving its
                                                        its other
                                                            other objections
                                                                  objections or
                                                                             or defenses,
                                                                                defenses, CRC
                                                                                          CRC

asserts that
asserts that any
             any award
                 award of
                       of punitive
                          punitive or
                                   or exemplary
                                      exemplary damages
                                                damages sought
                                                        sought herein
                                                               herein is
                                                                      is subject
                                                                         subject to
                                                                                 to caps
                                                                                    caps and
                                                                                         and

limitations on the
limitations on the recoverability
                   recoverability and/or
                                  and/or amount
                                         amount of
                                                of such
                                                   such damages
                                                        damages under
                                                                under the
                                                                      the substantive
                                                                          substantive laws
                                                                                      laws of
                                                                                           of

the state
the state of
          of Alabama,
             Alabama, or
                      or alternatively,
                         alternatively, the
                                        the state
                                            state of
                                                  of Texas, or by
                                                     Texas, or by the
                                                                  the rights
                                                                      rights to
                                                                             to equal
                                                                                equal protection
                                                                                      protection of
                                                                                                 of

law, to due
law, to due process
            process of
                    of law,
                       law, and
                            and to
                                to protection
                                   protection against
                                              against excessive
                                                      excessive fines and penalties
                                                                fines and penalties provided
                                                                                    provided by
                                                                                             by

the Constitutions
the Constitutions of
                  of the
                     the State of Alabama,
                         State of Alabama, of
                                           of the
                                              the State of Texas,
                                                  State of        and/or of
                                                           Texas, and/or of the
                                                                            the United
                                                                                United States.
                                                                                       States.

          17.
          17.        Interest. CRC would
                     Interest. CRC would show
                                         show that
                                              that since
                                                   since it
                                                         it is
                                                            is not
                                                               not an
                                                                   an insurance
                                                                      insurance carrier,
                                                                                carrier, nor
                                                                                         nor an
                                                                                             an

adjuster, it
adjuster, it is
             is not
                not liable
                    liable for: a) interest
                           for: a) interest on
                                            on any
                                               any loss or damage
                                                   loss or damage under
                                                                  under the
                                                                        the Insurance Code; nor
                                                                            Insurance Code; nor b)
                                                                                                b)

any pre-judgment
any pre-judgment interest
                 interest on
                          on any
                             any damages
                                 damages during
                                         during any
                                                any period(s)
                                                    period(s) of
                                                              of abatement
                                                                 abatement of
                                                                           of Plaintiffs'
                                                                              Plaintiffs’

claims against
claims against CRC.
               CRC.

          WHEREFORE, CRC
          WHEREFORE, CRC INSURANCE
                         INSURANCE SERVICES,
                                   SERVICES, INC. d/b/a SCU
                                             INC. d/b/a     (improperly named
                                                        SCU (improperly named

herein as
herein as "CRC
          “CRC Insurance
               Insurance Services,
                         Services, Inc. – SCU
                                   Inc. — SCU -– Southern Cross”), subject
                                                 Southern Cross"), subject to
                                                                           to its
                                                                              its rights
                                                                                  rights to
                                                                                         to seek
                                                                                            seek

removal of
removal of this
           this action,
                action, respectfully
                        respectfully requests
                                     requests that
                                              that the
                                                   the Court:
                                                       Court:

                ••   Order the
                     Order the dismissal
                               dismissal of
                                         of CRC
                                            CRC from this action,
                                                from this action, or
                                                                  or alternatively,
                                                                     alternatively,
                ••   Order all
                     Order  all of
                                of Plaintiffs'
                                   Plaintiffs’ claims
                                               claims against
                                                      against CRC
                                                              CRC toto binding
                                                                       binding arbitration
                                                                               arbitration in
                                                                                           in accordance
                                                                                              accordance
                     with the
                     with the CRC
                              CRC Brokerage
                                    Brokerage Agreement,
                                                Agreement, and
                                                            and stay
                                                                stay these
                                                                     these proceedings;
                                                                           proceedings; and
                                                                                         and
                ••   Award CRC
                     Award  CRC allall costs
                                       costs of
                                              of Court,
                                                 Court, and
                                                        and other
                                                            other appropriate
                                                                  appropriate relief
                                                                              relief to
                                                                                     to which
                                                                                        which it
                                                                                               it is
                                                                                                  is entitled
                                                                                                      entitled
                     pursuant to
                     pursuant to the
                                 the terms
                                      terms of
                                             of the
                                                the CRC
                                                    CRC Brokerage
                                                         Brokerage Agreement
                                                                    Agreement and/or
                                                                                and/or applicable
                                                                                        applicable law.
                                                                                                     law.




ANSWER OF
ANSWER OF CRC
          CRC                                                                                     Page 66 of
                                                                                                  Page    of 8
                                                                                                             8
   Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 55 of 56




                                         Respectfully submitted,
                                         Respectfully submitted,

                                         SUTTER &
                                         SUTTER & KENDRICK,
                                                  KENDRICK, P.C.
                                                            P.C.


                                         By:
                                         By:    /s/ Paul
                                                /s/ Paul K
                                                         K. Nesbitt
                                                            Nesbitt
                                                PAUL
                                                PAUL K. K. NESBITT
                                                           NESBITT
                                                Texas  Bar No.
                                                Texas Bar  No. 14920500
                                                               14920500
                                                3050 Post
                                                3050  Post Oak
                                                           Oak Blvd.,
                                                               Blvd., Suite 200
                                                                      Suite 200
                                                Houston, Texas
                                                Houston,  Texas 77056
                                                                 77056
                                                Telephone:
                                                Telephone:     713-595-6000
                                                               713-595-6000
                                                Facsimile:
                                                Facsimile:     713-595-6001
                                                               713-595-6001

                                         ATTORNEYS FOR
                                         ATTORNEYS       FOR CRC
                                                               CRC INSURANCE
                                                                    INSURANCE
                                         SERVICES, INC.
                                         SERVICES,          d/b/a SCU
                                                      INC. d/b/a  SCU (improperly
                                                                      (improperly
                                         named
                                         named herein
                                                   herein as    “CRC Insurance
                                                            as "CRC     Insurance
                                         Services —
                                         Services – SCU
                                                    SCU —– Dallas")
                                                           Dallas”)




ANSWER OF
ANSWER OF CRC
          CRC                                                             Page 77 of
                                                                          Page    of 8
                                                                                     8
    Case 4:21-cv-02008 Document 1-1 Filed on 06/18/21 in TXSD Page 56 of 56




                                 CERTIFICATE OF SERVICE
                                 CERTIFICATE OF SERVICE
                                             th
        II hereby
           hereby certify
                   certify that
                            that on
                                 on this
                                     this 17
                                          17th   day of
                                                 day  of June,   2021, the
                                                         June, 2021,    the foregoing
                                                                            foregoing document
                                                                                       document was
                                                                                                 was
electronically sent:
electronically  sent: 1)
                       1) to
                           to an
                               an authorized
                                   authorized electronic-filing
                                                 electronic-filing service
                                                                    service provider,
                                                                             provider, which
                                                                                        which sent
                                                                                              sent aa
confirmation notice
confirmation   notice of
                      of service
                          service upon
                                  upon counsel
                                         counsel ofof record
                                                      record noted
                                                              noted below
                                                                     below pursuant
                                                                            pursuant to
                                                                                      to Tex.R.Civ.P.
                                                                                         Tex.R.Civ.P.
21a(b)(3); and
21a(b)(3);  and 2)
                 2) to
                    to counsel
                        counsel of
                                 of record
                                    record at
                                            at the
                                                the below
                                                     below email
                                                            email address
                                                                   address pursuant
                                                                            pursuant to
                                                                                      to Tex.R.Civ.P.
                                                                                         Tex.R.Civ.P.
21a(2).
21a(2).

       René M.
       Rene M. Sigman
                Sigman                             Via Email:
                                                   Via Email: rmsdocket@merlinlawgroup.com
                                                              rmsdocket@merlinlawgroup.com
       Merlin Law
       Merlin      Group, P.A.
              Law Group,  P.A.
       515 Post Oak
       515 Post Oak Blvd.,
                    Blvd., Suite
                           Suite 510
                                 510
       Houston, Texas
       Houston,        77027
                Texas 77027

       George Arnold
       George Arnold                                    Via Email:
                                                        Via        garnold@thompsoncoe.com
                                                            Email: garnold@thompsoncoe.com
       Thompson  Coe
       Thompson Coe
       One Riverway,
       One Riverway, Suite  1400
                      Suite 1400
       Houston, Texas
       Houston, Texas 77056
                      77056

       Bruce R.
       Bruce R. Wilkin
                Wilkin                             Via Email:
                                                   Via Email: bwilkin@shackelford.law
                                                              bwilkin@shackelford.law
       Shackelford, Bowen, McKinley
       Shackelford, Bowen,  McKinley &
                                     & Norton,
                                       Norton, LLP
                                               LLP
       717 Texas
       717       Ave., 27th
           Texas Ave., 27th Floor
                            Floor
       Houston, Texas
       Houston, Texas 77002
                      77002



                                                              /s/ Paul
                                                              /s/ Paul K
                                                                       K. Nesbitt
                                                                          Nesbitt
                                                              PAUL
                                                              PAUL K. K. NESBITT
                                                                         NESBITT




ANSWER OF
ANSWER OF CRC
          CRC                                                                             Page 8
                                                                                          Page 8 of
                                                                                                 of 8
                                                                                                    8
